DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This action is a responsive to the Applicant’s Argument filed on 7/14/2022.
Claim 8 has been canceled.
Claims 1-7 and 9-33 are pending and have been examined.
Claims 1-7 and 9-33 are rejected.

Terminal Disclaimer
The terminal disclaimer filed on 07/14/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is rejected.

Examiner’s Note
The Examiner notes that a terminal disclosure is not a method to disqualify a prior art.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	

Response to Arguments
Drawings
Applicant’s Response:
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 101 g-n. In response to the above objections, the specification has been amended to include the numbered terms.

Examiner’s Response:
Applicant’s arguments, see remarks, filed 7/14/22, with respect to the drawings have been fully considered and are persuasive.  The objection of 3/30/22 has been withdrawn. 



Rejection of Claims under 35 USC 112
Applicant’s Response:
	Claim limitations "a processor operably coupled to the memory unit" in claims 1 and 13; "wherein the sensing module is configured to measure the one or more sensed inputs" in claims 3 and 11; "wherein the sensing module is further configured to sense" in claims 6, 7, 14 and 16 invokes 35 U. S.C. 112() or pre-AIA  35 U. S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure and the function not clearly linked in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
In response to the above rejection, the applicant is stating on record that the following corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function: Refer to paragraphs 31 and 33. An excerpt from paragraph 34 that described in detail the acts for performing the claimed function is provided below: "In case of a 5G network, the inputs sensed by the sensing module further comprise gaming parameters comprising load time and API latency by interacting with a gaming application on the end user device. Furthermore, the inputs sensed by the sensing module further comprise video parameters comprising video start time, video end time, bandwidth required by the video, buffering durations and number of bufferings in a specific interval, video resolution, time when a video was paused, time when a video was resumed, and video genre by interacting with a software application that is playing the video on the end user device 101. The inputs sensed by the sensing module also comprise identifying software applications running on the end user device by interacting with the operating system of the end user device to obtain identifiers of software applications. The application identifiers, for example, Application IDs, are identifiers of one or more software applications running on the end user device 101. In an embodiment, in case of the 5G network, Network Slice ID is also identified. Network Slice ID is an identifier of the particular network slice. In an embodiment, the Network Slice ID comprises both default Network Slice Selection Assistance Information (NSSAI) and mapping of the Application ID to the NSSAI. The NSSAI informs the Network which slice the Network has to give in 5G. Thus, the Application ID is sensed by the "Sensing" module 101d and on the basis of that, a specific Network Slice is requested from the Network 103 by the "Acting" module 101f. Usually, the end user device 101, for example, a mobile device, comprises a default NSSAI". Hence, the applicant requests the examiner to withdraw the rejection under 35 U.S.C. 112.

Examiner’s Response:
Applicant’s arguments, see remarks, filed 7/14/22, with respect to "a processor operably coupled to the memory unit" in claims 1 and 13 have been fully considered and are persuasive.  The rejection of 3/30/22 has been withdrawn. 

Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. The specification states
The inputs sensed by the sensing component of the client application or the firmware in the end user device 101 (running in the SoC) is related to the QoS—like currently available bandwidth, latency and details of any video buffering (where applicable), etc. ¶ [0031]
The sensing module is software and not clearly linked to hardware. This is further support by Fig. 1 which shows the sensing module as part of the application awareness algorithm (software). 


Rejection of Claims under 35 USC 101
Applicant’s Response:
	Claims 20-23 and 30-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does do not fall within at least one of the four categories of patent eligible subject matter. In response to the above rejection, paragraph 24 discloses a physical network with both physical and software elements as follows: "In an embodiment, the network is a wired communication network comprising a telephone network, cable internet, fiber optics network, etc. The end user device comprises a memory unit 101a, a processor 101b operably coupled to the memory unit 101a, and a client application comprising computer readable instructions of an application awareness algorithm 101o stored in the memory unit 101a." Hence, the invention is not directed to a pure software per se non-statutory subject matter. Hence, the claims 20-23 and 30-33 are patent eligible subject matters, and the applicant request the examiner to withdraw the rejection.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., End user device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
An end user device operating system architecture for providing feedback to a network, the operating system comprising… Claim 20
A web application configured to be downloaded on an end user device… Claim 30
These claims are not directed towards an end user device as the Applicant argues but towards software that runs on an end user device. An operating system architecture and a web application both are clearly software. Software per se does not fit within recognized categories of statutory subject matter.


Rejection of Claims under 35 USC 102
Applicant’s Response:
	Claim 30 is rejected under 35 U.S.C. 102(a)(1) as beinq anticipated by Lau et al. (US 20160112894 A]) In response to the above rejection, The following limitation of claim 30 - A web application on UE that gets inputs of bit rate and bandwidth provided by network are meeting minimum and guaranteed bit rate for UE are being met" - is not anticipated by the examiner quoted sections of Lau. In contrast, Lau teaches away by disclosing Lau [39] ""alert notification and recommendation to NW admin"", "implementation of the remedial actions performed automatically via a preset network configuration". Instead, Lau-et-al discloses allocation of "network resources" to improve the QoE. Lau discloses adding base stations (for better RSSI) or changing HW or SW - but the applicant discloses PCRF to modify the existing Service Flow by giving requisite bandwidth; a fundamentally different approach than Lau. Lau [160] teaches away by disclosing diagnostics filtering based on several factors, voice calls, user preferences, formatting to XML or JSON. Lau [97] teaches away by disclosing a trace file correlation module. Hence, claim 30 is not anticipated by Lau, and the applicant requests the allowance of claim 30.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., A web application on UE that gets inputs of bit rate and bandwidth provided by network are meeting minimum and guaranteed bit rate for UE are being met) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 30 states
A web application configured to be downloaded on an end user device, comprising: a sensing module comprising computer readable instructions configured to be executed by a processor of the end user device, and wherein the processor on execution of the computer readable instructions is configured to: collect one or more inputs from one or more sources in the end user device; and communicate the collected one or more inputs to a server comprising a peer software application.
Under the broadest reasonable interpretation (BRI) standard, all that is required is for the software to collect some data and send it. Lau et al. (US 20160112894 A1), hereinafter Lau, teaches collecting data (¶ [0065], may generate or collect operation logs) and sending the data (¶¶ [0062], [0067], the client device 102 may transmit a client device QoE diagnostic file(s)). Thus, Lau teaches the claim language. 

Rejection of Claims under 35 USC 103
Applicant’s Response:
	Independent Claims 1, 9 and 13 have been amended to add the limitation "the sensed inputs if required, along with Business logic, subscriber SLA and other relevant subscriber information of the user obtained from one or more of the content provider, telecom operator, a complex rules engine to determine one or more changes in parameters of the network for providing a particular quality of experience (QoE) by the network to a user of the end user device". The above limitation is not anticipated by Lau. A terminal disclosure is now filed for Uppili et al., hence the applicant requests the examiner to withdraw the rejection based on Uppili et al. In addition, the following limitations in claim 1 of the applicant - client application with an application aware algorithm in the end user device which uses a sensing module to sense inputs from SW apps, firmware integrated in the processor or SW integrated in the OS, is not disclosed by Lau nor Uppili. The examiner quoted section of Lau, i.e. - the client device having a processor and OS does not disclose the before mentioned element of claim 1 of the applicant. The processing module using sensed inputs to determine changes in NW parameters as disclosed in Claim 1 is not anticipated by the examiner quoted section of Lau, that teaches away by disclosing a QoE module and QoE analyzer or QoE module implemented in hardware, software or firmware. The processing module using sensed inputs as disclosed in claim 1, and the processing of sensed inputs in claim 8 of the applicant is not anticipated by Laus' examiner quoted section, that teaches away by disclosing a cross file analysis module and merging trace files. The element of claim 1 regarding the action module providing changes required as a feedback to a server is not disclosed in Lau-et-al. Hence, the applicant requests the examiner to withdraw the rejection of claim 1 and claim 8. The claims 2,3,4,5, 6, 7 are dependent on a claim 1, and hence additionally request allowance of the dependent claims. Claims 9-12 are dependent on a claim 8, and hence additionally request allowance of the dependent claims. A terminal disclosure is now filed for Uppili et al., hence the applicant requests the examiner to withdraw the rejection based on Uppili et al. Hence, the claims 2-7 are not anticipated, and the applicant requests the allowance of claims 2-7.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. Addressing the filing of a terminal disclosure, the terminal disclosure was not approved. Additionally, a terminal disclosure is not a method to disqualify a prior art.
	The Applicant is arguing that Lau fails to teach 
a client application comprising computer readable instructions of an application awareness algorithm stored in the memory unit of the end user device, wherein the computer readable instructions when executed by the processor of the end user device cause the processor to: sense, using a sensing module, inputs from one or more sources, wherein the sources comprise one or more points in the network, one or more of a plurality of software applications running on the end user device, one or more software integrated in an operating system of the end user device, and firmware integrated in the processor of the end user device
In other words, software that collects at least one piece of data from the network or software on the device or the firmware. Lau (¶ [0065]) teaches that the client device 102 may include a client device Quality of Experience (QoE) module 172, which may be implemented in hardware, firmware, or software to perform operations to generate, gather, collect, formulate, filter, partition, estimate, log, track, or perform any pre-processing or post-processing to transmit the client device QoE diagnostic file(s) 176 to the QoE analyzer 180. In some embodiments, the client device QoE module 172 may monitor some or all of the operations of the client device and may generate or collect operation logs or reports corresponding to each operation. For example, the client device QoE module 172 may monitor a call state of the client device 102, a user interface state, IP Multimedia Subsystem (IMS) Session Initiation Protocol (SIP) messages, client device 102 handovers, Real-Time Transport Protocol (RTP) statistics, call settings, signal data, radio band data, location data, timestamps, and device data. In other words, the Quality of Experience (QoE) module (software) monitors (collects) some or all of the operations of the client device (software on the device) and may monitor or collect Real-Time Transport Protocol (RTP) statistics, call settings, signal data, radio band data, location data (network data).

Addressing the amended language, Applicant’s arguments with respect to claims 1,9 and 13 have been considered but are moot because the arguments are directed to amended subject matter properly addressed with the newly cited reference of Blouin et al. (US 20080155087 A1), hereinafter Blouin.
The combination of Lau et al. (US 20160112894 A1) and further in view of Uppili et al. (US 20180115594 A1) and Blouin et al. (US 20080155087 A1) teaches the language of the independent claims 1 and 9.
The combination of Lau et al. (US 20160112894 A1) and further in view of Uppili et al. (US 20180115594 A1) and Blouin et al. (US 20080155087 A1) and KHIRALLAH et al. (US 20200280871 A1) teaches the language of the independent claim 13.


Applicant’s Response:
	Response to rejection of Claim 4: 
The following limitations of claim 4 - changes required in bandwidth, latency as a feedback to a server is not disclosed by Lau-et-al. Hence, claim 4 is not anticipated, and the applicant requests the allowance of claim 4.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. The correct standard for a 103 rejections obviousness, not anticipate.
This argument is non responsive as Uppilli et al. (US 20180115594 A1), hereinafter Uppilli, was used to reject claim 4 and not Lau.


Applicant’s Response:
	Response to rejection of Claim 5: 
 The following limitations of claim 5 - "providing the particular quality of experience (QoE) is provided by the network to one or more of the one or more software..." is not disclosed by Lau-et-al. In contrast, Lau teaches away by disclosing cross file analysis module merging trace files. Hence, claim 5 is not anticipated, and the applicant requests the allowance of claim 5.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. The correct standard for a 103 rejections obviousness, not anticipate. Under the BRI standard, claim 5 requires a network to provide a QoE to one of more applications.  Lau (¶[0120]) teaches this by analyzing the trace files to determine if the QoE is degraded from the particular service level based upon data from applications. It would obviousness to one of ordinary skill in the art that the network is providing a QoE to one of more applications. Thus, the combination of Lau and Uppilli and Blouin teach the language of claim 5.


Applicant’s Response:
	Response to rejection of Claim 6,8,12,13,17: 
A terminal disclosure is now filed for Uppili et al., hence the applicant requests the examiner to withdraw the rejection based on Uppili et al.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. Addressing the filing of a terminal disclosure, the terminal disclosure was not approved. Additionally, a terminal disclosure is not a method to disqualify a prior art.


Applicant’s Response:
	Response to rejection of Claim 7: 
The following limitation of claim 6 - the sensing module configured to sense PCRF and plans and subscriptions of users to provide information to the rules engine is not disclosed by the following examiner quoted sections of Joul et al., that in contrast teaches away by disclosing: [10] QoE metric is determined by QoS metric and resources available on the device, etc. [29] QoE server receives request from UE with location information, etc. [40] QoE server can enable device to visualize estimate QoE or it can use the same API as device to request QoE factor information. Hence, claim 7 is not anticipated by Joul, and the applicant requests the allowance of claim 7.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. The correct standard for a 103 rejections obviousness, not anticipate. The Applicant has misconstrued the claim. Claim 7 states 
wherein the sensing module is further configured to sense one or more of: a Policy Charging and Rules Function (PCRF) and sense the plans and subscriptions of a user to provide relevant information to a Complex Rules Engine as part of processing the sensed inputs; and interact with a software application running in a cloud server, to obtain additional information regarding one or more of the sensed inputs, parameters of the end user device, and historical information
In other words, the sensing module may sense the 1) Policy Charging and Rules Function (PCRF) and sense the plans and subscriptions of a user to provide relevant information to a Complex Rules Engine as part of processing the sensed inputs or 2) interact with a software application running in a cloud server, to obtain additional information regarding one or more of the sensed inputs, parameters of the end user device, and historical information. Joul et al. (US20190313267 A1), hereinafter Joul, interacts with a server to obtain additional information about the device (¶¶ [0029], [0040], location information identifying a location for the user devices, such as GPS coordinates, mobile infrastructure identifier information (e.g., eNode B or base stations in range) or other identification information). Thus, the combination of Lau and Uppilli and Blouin and Joul teach the language of claim 7.


Applicant’s Response:
	In response to the rejection of claim 9: 
The processing module using sensed inputs to determine changes in NW parameters as disclosed in Claim 1 is not anticipated by the examiner quoted section of Lau that includes a QoE module and QoE analyzer or QoE module implemented in hardware, software or firmware. The processing module using sensed inputs as disclosed in claim 1 of the applicant is anticipated by Laus' examiner quoted section that includes a cross file analysis module and merging trace files. The element of claim 1 regarding the action module providing changes required as a feedback to a server is not disclosed in Lau-et-al. A terminal disclosure is now filed for Uppili et al., hence the applicant requests the examiner to withdraw the rejection based on Uppili et al.

Examiner’s Response:
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. Please refer to the Examiner’s response above as to the rejection of the independent claim 1.
	
Applicant’s Response:
	In response to the rejection of claim 15: 
The following limitation of claim 15 - bit rate and bandwidth provided by network are meeting minimum and guaranteed bit rate for UE are being met, is not disclosed in the examiner quoted section[49], [39], [160] and [97] of Lau, In contrast, Lau [49] teaches away by disclosing a QoE optimization system analyzing trace files and finding KPIs for UE as min/max/avg. bit rate. In contrast, Lau [39] teaches away by disclosing "alert notification and recommendation to NW admin" OR "implementation of the remedial actions performed automatically via a preset network configuration". Lau-et-al's focus is to allocate "network resources" to improve the QoE. In contrast to the applicant's method and system, Laus adds base stations (for better RSSI) or changing HW or SW, however the applicant uses PCRF to modify the existing Service Flow by giving requisite bandwidth. Lau [160] in contrast discloses a diagnostics filtering based on several factors, voice calls, user preferences, formatting to XML or JSON. Lau [97] in contrast discloses a trace file correlation module. The applicant's limitation in claim 15 -inputs of bit rate and bandwidth provided by network are meeting minimum and guaranteed bit rate for UE are being met is not disclosed in the examiner quoted section[85], [45], [160] and [3] of Zheng-et-al, which teaches away by disclosing link-wise QoS in a multi-hop system, determining QoS of each hop. Zheng [85] in contrast discloses basing PELR or any other error ratios in QC1 as the QoS index Zheng [45] in contrast discloses interference affecting PELR or number of subframes allocated for transmissions every segment or for HARQ/ARQ re-transmissions Zheng [3] in contrast discloses a generalized definition of QoS or what an operator does for service differentiation. Hence, claim 15 is not anticipated, and the applicant requests the allowance of claim 15.
In response to the above rejection of claim 15, The applicant's limitation of - End user device sensing inputs to determining if minimum bit rate and guaranteed bit rate are being met, is not anticipated by Lau, instead Lau [49] teach away by disclosing a QoE optimization system (that is not a UE) determining avg/min/max bit rate, RLC retransmissions, interference, etc. instead Lau [39] teaches away by disclosing alert notifications, recommendations to a NW admin., or remedial actions via a preset NW configurations instead Lau [160] teaches away by disclosing diagnostics filtering based on several factors, voice calls, user preferences, formatting to XML or JSON. The applicant's UE sensing latency provided by the network is not disclosed by Lau. Instead, Lau [97] teaches away by disclosing a Network communication analysis emanating from trace file correlation module and cross file analysis module may relate to latency. The applicant's UE sensing BER and PER as part of QCI and the throughput provided by the network is not disclosed by Zheng. Instead Zheng [3] teaches away by disclosing a generic definition of QoS, operator providing service differentiation. In contrast, Zheng [85] teaches away by disclosing using PELR or PER or error bit rate in QCI as QoS index. And instead, Zheng [45] teaches away by disclosing that a higher utilization ratio of radio resources means a higher PELR or number of subframes allocated for transmission and re-transmission (ARQ/HARQ) is a parameter for PELR. Hence, claim 15 is not anticipated by Lau and Zheng, and the applicant requests the allowance of claim 15.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. The correct standard for a 103 rejections obviousness, not anticipate. The Applicant has misconstrued the claim. Claim 15 states
wherein the inputs sensed by the sensing module comprise one or more of: a) a bit rate and/or bandwidth provided by the network to determine if the requirements of the end user device for one or more of a minimum bit rate and a guaranteed bit rate are being met; b) latency provided by the network to the end user device; c) a bit error rate and/or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI); and d) throughput provided by the network to the end user device
In other words, the sensing module detecting one of 1) a bit rate or bandwidth provided by the network to determine if the requirements of the end user device for one or more of a minimum bit rate and a guaranteed bit rate are being met; or 2) latency provided by the network to the end user device; or 3) a bit error rate or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI); or 4) throughput provided by the network to the end user device. For the purpose of compact prosecution, the Examiner provided a prior art for all four options. Lau (¶¶[0049], [0039], [0160]) teaches collecting a bit rate (min/max/avg.) to check if the service level is being met. Lau (¶[0097]) teaches that it is collecting latency data in the network. Zheng et al. (US 20130021941 A1), hereinafter Zheng, (¶[0085]) teaches using the QCI for error bit rate, error code rate, error symbol rate, packet error rate, packet error loss rate, and signal-to-interference plus noise ratio. Zheng (¶[0045]) teaches using the calculating the average throughput for a device. Thus, the combination of Lau and Uppilli and Blouin and KHIRALLAH et al. (US 20200280871 A1) and Zheng teach the language of claim 15.


Applicant’s Response:
	In response to the rejection of claim 16: 
The applicant's limitation of sensing module configured to sense PCRF and plans and subscriptions of users to provide information to the Rules Engine is not disclosed in the examiner quoted section of Joul. In contrast Joul [10] teaches away by disclosing that t QoE metric is determined by QoS metric and resources available on the device, etc. Joul [29] teaches away by disclosing that QoE server receives request from UE with location information, etc. Joul [40] teaches away by disclosing that QoE server can enable device to visualize estimate QoE or it can use the same API as device to request QoE factor information. Hence, claim 16 is not anticipated by Joul, and the applicant requests the allowance of claim 16.
Claim 16 is rejected under 35 U.S.C. 103 as beinq unpatentable over Lau et al. (US 20160112894 AI) and Uppili et al. (US 20180115594 AI) and KHIRALLAH et al. (US 20200280871 AI) and further in view of Joul et al. (US 20190313267 AI). The applicant's limitation of- Sensing module sensing PCRF, plans and subscriptions of users to provide info. to a complex rules engine, is not anticipated by Lau, Upilli, Khiralllah and Joul. Instead, Joul [10] teaches away by disclosing that QoE metric is determined by QoS metric and resources available on the device, etc. Further, Joul [29] teaches away by disclosing that QoE server receives request from UE with location information, etc. And in contrast, Joul [40] teaches away by disclosing that QoE server can enable device to visualize estimate QoE or it can use the same API as device to request QoE factor information. Hence, claim 16 is not anticipated by Lau, Joul or Khirallah, and the applicant requests the allowance of claim 16. A terminal disclosure has been filed for Uppili et al.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. The correct standard for a 103 rejections obviousness, not anticipate. Addressing the filing of a terminal disclosure, the terminal disclosure was not approved. Additionally, a terminal disclosure is not a method to disqualify a prior art.
The Applicant has misconstrued the claim. Claim 16 states 
wherein the sensing module is further configured to sense one or more of: a Policy Charging and Rules Function (PCRF) and sense the plans and subscriptions of the user to provide relevant information to a Complex Rules Engine as part of processing the sensed inputs; and interact with a software application running in a cloud server, to obtain additional information regarding one or more of the sensed inputs, parameters of the end user device, and historical information
In other words, the sensing module may sense the 1) Policy Charging and Rules Function (PCRF) and sense the plans and subscriptions of a user to provide relevant information to a Complex Rules Engine as part of processing the sensed inputs or 2) interact with a software application running in a cloud server, to obtain additional information regarding one or more of the sensed inputs, parameters of the end user device, and historical information. Joul et al. (US20190313267 A1), hereinafter Joul, interacts with a server to obtain additional information about the device (¶¶ [0029], [0040], location information identifying a location for the user devices, such as GPS coordinates, mobile infrastructure identifier information (e.g., eNode B or base stations in range) or other identification information). Thus, the combination of Lau and Uppilli and Blouin and KHIRALLAH et al. (US 20200280871 A1) and Joul teach the language of claim 16.


Applicant’s Response:
	In response to the rejection of claim 20: 
The applicant's UE OS Architecture for providing feedback to a server in a NW by sensing inputs from SW apps in UE is not anticipated by Laus' QoE module implemented in HW,SW or FW to pre-or-post-process QoE diagnostic files to a QoE analyzer. The examiner following quoted section do not anticipate the above limitation of claim 20. [120] - QoE cross-file analysis module merging trace files. [123] - remedial action module to implement remedial actions. Hence, claim 20 is not anticipated by Lau, and the applicant requests the allowance of claim 20.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. The correct standard for a 103 rejections obviousness, not anticipate. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Uppilli was used to reject this limitation and not Lau. The combination of Lau and Uppilli teach the language of claim 20.


Applicant’s Response:
	In response to the rejection of claim 22: 
A terminal disclosure is now filed for Uppili et al., hence the applicant requests the examiner to withdraw the rejection based on Uppili et al.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. Addressing the filing of a terminal disclosure, the terminal disclosure was not approved. Additionally, a terminal disclosure is not a method to disqualify a prior art.


Applicant’s Response:
	In response to the rejection of claim 24: 
The following limitation of claim 24 client application - with an application aware algorithm in the end user device which uses a sensing module to sense inputs from SW apps, firmware integrated in the processor or SW integrated in the OS, is not disclosed in the examiner quoted section [73] of Lau, that in contrast discloses a client device having a processor and OS. The following limitation of claim 24 - UE OS Architecture for providing feedback to a server in a NW by sensing inputs from SW apps in UE, 
is not disclosed in the examiner quoted section [65] of Lau, that in contrast discloses a 
QoE module implemented in HW, SW or FW to pre-or-post-process QoE diagnostic 
files to a QoE analyzer. is not disclosed in the examiner quoted section [120] of Lau, teaches away by disclosing a QoE cross-file analysis module merging trace files. 
is not disclosed in the examiner quoted section [123] of Lau, that in contrast discloses 
a remedial action module to implement remedial actions. Hence, the applicant requests the examiner to withdraw the rejection of claim 24. The claims 25-28 are dependent on a claim 24, and hence additionally request allowance of the dependent claims.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Applicant is arguing that Lau fails to teach 
the end user device a comprising: memory unit; a processor; a memory unit operably coupled to the processor, wherein the memory unit comprises a client application comprising computer readable instructions of an application awareness algorithm that when executed by the processor cause the processor to: sense inputs from one or more of a plurality of software applications running on the end user device
In other words, software that collects at least one piece of data from the network or software on the device or the firmware. Lau (¶ [0065]) teaches that the client device 102 may include a client device Quality of Experience (QoE) module 172, which may be implemented in hardware, firmware, or software to perform operations to generate, gather, collect, formulate, filter, partition, estimate, log, track, or perform any pre-processing or post-processing to transmit the client device QoE diagnostic file(s) 176 to the QoE analyzer 180. In some embodiments, the client device QoE module 172 may monitor some or all of the operations of the client device and may generate or collect operation logs or reports corresponding to each operation. For example, the client device QoE module 172 may monitor a call state of the client device 102, a user interface state, IP Multimedia Subsystem (IMS) Session Initiation Protocol (SIP) messages, client device 102 handovers, Real-Time Transport Protocol (RTP) statistics, call settings, signal data, radio band data, location data, timestamps, and device data. In other words, the Quality of Experience (QoE) module (software) monitors (collects) some or all of the operations of the client device (software on the device) and may monitor or collect Real-Time Transport Protocol (RTP) statistics, call settings, signal data, radio band data, location data (network data). The combination of Lau and Uppilli teach the language of claim 24.


Applicant’s Response:
	In response to the rejection of claim 25, 
Claim 25 limits the type of processor to a network processor or a main processor, that is distinguishable from a regular processor on a generic computing device. Hence, the applicant requests the allowance of claim 25.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. The correct standard for a 103 rejections obviousness, not anticipate. The Applicant has misconstrued the claim. Claim 25 states
wherein the processor is one of a network processor and a main processor of the end user device
In other words, the processor is a network processor or a main processor. A network processor or a main processor are not explicitly defined by the specification and are not terms of art. Under the BRI standard, a generic processor reads on a network processor or a main processor. Thus, the combination of Lau and Uppilli teach the language of claim 25.

Applicant’s Response:
	In response to the rejection of claim 31, 
The following limitation of claim 31 - A web application on UE that gets inputs of bit rate and bandwidth provided by network are meeting minimum and guaranteed bit rate for UE are being met, is not disclosed in the examiner quoted section[49], [39], [160] and [97] of Lau, In contrast, Lau [49] teaches away by disclosing a QoE optimization system analyzing trace files and finding KPIs for UE as min/max/avg. bit rate. In contrast, Lau [39] teaches away by disclosing "alert notification and recommendation to NW admin" OR "implementation of the remedial actions performed automatically via a preset network configuration". Lau-et-al's focus is to allocate "network resources" to improve the QoE. In contrast to the applicant's method and system, Laus adds base stations (for better RSSI) or changing HW or SW, however the applicant uses PCRF to modify the existing Service Flow by giving requisite bandwidth. Lau [160] in contrast discloses a diagnostics filtering based on several factors, voice  calls, user preferences, formatting to XM'IL or JSON. Lau [97] in contrast discloses a trace file correlation module. A web application on UE that gets inputs of bit rate and bandwidth provided by network are meeting minimum and guaranteed bit rate for UE are being met is not disclosed in the examiner quoted section[85], [45], [160] and [3] of Zheng-et-al, which teaches away by disclosing link-wise QoS in a multi-hop system, determining QoS of each hop. Zheng [85] in contrast discloses basing PELR or any other error ratios in QC1 as the QoS index Zheng [45] in contrast discloses interference affecting PELR or number of subframes allocated for transmissions every segment or for HARQ/ARQ re-transmissions Zheng [3] in contrast discloses a generalized definition of QoS or what an operator does for service differentiation. Hence, claim 31 is not anticipated by Lau and Zheng, and the applicant requests the allowance of claim 31.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. The correct standard for a 103 rejections obviousness, not anticipate. The Applicant has misconstrued the claim. Claim 31 states
wherein the collected one or more inputs from one or more sources in the end user device comprise: (a) one or more of a bit rate and bandwidth provided by the network to determine if the requirements of the end user device for one or more of a minimum bit rate and a guaranteed bit rate are being met; (b) latency provided by the network to the end user device; (c) one or more of a bit error rate and a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI); and (d) throughput provided by the network to the end user device
In other words, the sensing module detecting one of 1) a bit rate or bandwidth provided by the network to determine if the requirements of the end user device for one or more of a minimum bit rate and a guaranteed bit rate are being met; or 2) latency provided by the network to the end user device; or 3) a bit error rate or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI); or 4) throughput provided by the network to the end user device. For the purpose of compact prosecution, the Examiner provided a prior art for all four options. Lau (¶¶[0049], [0039], [0160]) teaches collecting a bit rate (min/max/avg.) to check if the service level is being met. Lau (¶[0097]) teaches that it is collecting latency data in the network. Zheng et al. (US 20130021941 A1), hereinafter Zheng, (¶[0085]) teaches using the QCI for error bit rate, error code rate, error symbol rate, packet error rate, packet error loss rate, and signal-to-interference plus noise ratio. Zheng (¶[0045]) teaches using the calculating the average throughput for a device. Thus, the combination of Lau and Uppilli and Zheng teach the language of claim 31.


Applicant’s Response:
	In response to the rejection of claim 32: 
The following limitation of claim 32 - Sensing module measuring one or more inputs is not disclosed in the examiner quoted section of Lau [67], which teaches away by disclosing a QoE analyzer receiving diagnostic files and analyzing, determining a reduced or diminished QoE. Hence, claim 32 is not anticipated by Lau and the applicant requests the allowance of claim 32.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. The correct standard for a 103 rejections obviousness, not anticipate. The Applicant has misconstrued the claim. Claim 32 states
wherein the sensing module is configured to measure the one or more collected inputs
In other words, measure one of the inputs. Lau (¶[0067]) teaches a measured QoE. Thus, the combination of Lau and Uppilli and Zheng teach the language of claim 32.


Applicant’s Response:
	In response to the above rejection of claim 2 and 10, the applicant's End user device sensing inputs to determining if minimum bit rate and guaranteed bit rate are being met is not disclosed in sections [49], [39] and [160] of Lau et al. In contrast, section [49] discloses a QoE optimization system, (that is not a UE) for determining avg/min/max bit rate, RLC retransmissions, interference, etc. In contrast section [39] discloses a alert notifications, recommendations to a NW admin., or remedial actions via a preset NW configurations. In contrast section [160] discloses a diagnostics filtering based on several factors, voice calls, user preferences, formatting to XML or JSON. The applicant's limitation of claim 2 and 10 of a UE sensing latency provided by network is not disclosed by the examiner quoted [97] section of Lau etal, which in contrast discloses a network communication analysis emanating from trace file correlation module and cross file analysis module may relate to latency. The applicant's limitation of claim 2 and 10 covering the UE sensing BER and PER as part of QCI and the throughput provided by the network is not disclosed in the following sections of Zheng et al. In contrast section [3] discloses a generic definition of QoS, operator providing 
service differentiation. In contrast section [85] discloses using PELR or PER or error bit rate in QCI as QoS index In contrast section [45] discloses a higher utilization ratio of radio resources, suggesting that a higher PELR or number of subframes allocated for transmission and re-transmission (ARQ/HARQ) is a parameter for PELR. Hence, claims 2 and 10 are not anticipated, and the applicant requests the allowance of claims 2 and 10.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. The correct standard for a 103 rejections obviousness, not anticipate. The Applicant has misconstrued the claim. Claims 2 and 10 states
wherein the sensed inputs comprise: a) one or more of a bit rate and bandwidth provided by the network to determine if the requirements of the end user device for one or more of a minimum bit rate and a guaranteed bit rate are being met; b) latency provided by the network to the end user device; c) one or more of a bit error rate and a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI); and d) throughput provided by the network to the end user device
In other words, the sensing module detecting one of 1) a bit rate and bandwidth provided by the network to determine if the requirements of the end user device for one or more of a minimum bit rate and a guaranteed bit rate are being met; or 2) latency provided by the network to the end user device; or 3) a bit error rate or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI); or 4) throughput provided by the network to the end user device. For the purpose of compact prosecution, the Examiner provided a prior art for all four options. Lau (¶¶[0049], [0039], [0160]) teaches collecting a bit rate (min/max/avg.) to check if the service level is being met. Lau (¶[0097]) teaches that it is collecting latency data in the network. Zheng et al. (US 20130021941 A1), hereinafter Zheng, (¶[0085]) teaches using the QCI for error bit rate, error code rate, error symbol rate, packet error rate, packet error loss rate, and signal-to-interference plus noise ratio. Zheng (¶[0045]) teaches using the calculating the average throughput for a device. Thus, the combination of Lau and Uppilli and Zheng teach the language of claims 2 and 10.


Applicant’s Response:
	In response to the rejection of claim 3: 
The applicant's limitation of a Sensing module measuring one or more inputs is not disclosed in the examiner quoted section of Lau eta 1., the section [67] in contrast teaches away by disclosing a QoE analyzer receiving diagnostic files and analyzing, determining a reduced or diminished QoE. Hence, claim 3 is not anticipated by Lau, and the applicant requests the allowance of claim 3.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. The correct standard for a 103 rejections obviousness, not anticipate. The Applicant has misconstrued the claim. Claim 3 states
wherein the sensing module is configured to measure the one or more sensed inputs
In other words, measure one of the inputs. Lau (¶[0067]) teaches a measured QoE. Thus, the combination of Lau and Uppilli and Zheng teach the language of claim 3.


Applicant’s Response:
	In response to the rejection of claim 11: 
The applicant's limitation of a Sensing module configured to measure the one or more sensed inputs is not disclosed in the examiner quoted section of Lau eta 1., the section [67] in contrast teaches away by disclosing QoE analyzer determining a reduced or diminished QoE. Hence, the claim 11 is not anticipated by Lau, and the applicant requests the allowance of claim 11.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. The correct standard for a 103 rejections obviousness, not anticipate. The Applicant has misconstrued the claim. Claim 11 states
wherein the sensing module is configured to measure the one or more sensed inputs
In other words, measure one of the inputs. Lau (¶[0067]) teaches a measured QoE. Thus, the combination of Lau and Uppilli and Zheng teach the language of claim 11.


Applicant’s Response:
	In response to the rejection of claim 21: 
The applicant's limitation of UE OS having instructions that cause sensing module integrated into OS to sense inputs from SW apps, by determining if a minimum and guaranteed bit rate are being met is not disclosed in the examiner quoted section of Lau [49]. In contrast Lau teaches away by disclosing a QoE optimization system, i.e. not a UE determines avg/min/max bit rate, RLC retransmissions, interference, etc. The applicant's limitation of UE OS having instructions that cause sensing module integrated into OS to sense inputs from SW apps, by determining if a minimum and guaranteed bit rate are being met is not disclosed in the examiner quoted section of Lau [39]. In contrast, Lau teaches away by disclosing alert notifications, recommendations to a NW admin., or remedial actions via a preset NW configurations. The applicant's limitation of UE OS having instructions that cause sensing module integrated into OS to sense inputs from SW apps, by determining if a minimum and guaranteed bit rate are being met is not disclosed in the examiner quoted section of Lau [160]. In contrast, Lau teaches away by disclosing diagnostics filtering based on several factors, voice calls, user preferences, formatting to XML or JSON. The applicant's limitation of UE OS having instructions that cause sensing module integrated into OS to sense inputs from SW apps, determining latency provided by network is not disclosed in the examiner quoted section of Lau [97]. In contrast, Lau teaches away by disclosing Network communication analysis emanating from trace file correlation module and cross file analysis module may relate to latency. The applicant's limitation of UE OS having instructions that cause sensing module integrated into OS to sense inputs from SW apps, Gaming parameters and API latency is not disclosed in the examiner quoted section of Lau [49] or [97]. In contrast, Lau teaches away by disclosing Network communication analysis emanating from trace file correlation module and cross file analysis module may relate to latency. The applicant's limitation of UE OS having instructions that cause sensing module integrated into OS to sense inputs from SW apps, Sensing a bit error rate and/or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI) is not disclosed in the examiner quoted section of Zheng [85]. In contrast, Zhengu teaches away by disclosing PELR or PER or error bit rate in QCI as QoS index. The applicant's limitation of UE OS having instructions that cause sensing module integrated into OS to sense inputs from SW apps, sensing various video parameters from SW apps via sensing module integrated in OS is not disclosed in the examiner quoted section of Lau [49]. In contrast Lau teaches away by disclosing a QoE optimization system (that is not a UE) determining avg/min/max bit rate, video parameters, RLC retransmissions, interference, etc. The applicant's limitation of UE OS having instructions that cause sensing module integrated into OS to sense inputs from SW apps, sensing network throughput from SW apps via sensing module integrated in OS is not disclosed in the examiner quoted section of Zheng [3]. In contrast, Zheng teaches away by disclosing a generic definition of QoS, operator providing service differentiation. The applicant's limitation of UE OS having instructions that cause sensing module integrated into OS to sense inputs from SW apps, sensing network throughput from SW apps via sensing module integrated in OS is not disclosed in the examiner quoted section of Zheng [45]. In contrast, Zheng teaches away by disclosing a higher utilization ratio of radio resources means a higher PELR or number of subframes allocated for transmission and re- transmission (ARQ/HARQ) is a parameter for PELR. Hence, claim 21 is not anticipated by Lau or Zheng, and the applicant requests the allowance of claim 21.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. The correct standard for a 103 rejections obviousness, not anticipate. The Applicant has misconstrued the claim. Claim 21 states
cause a sensing module that is integrated into the operating system to: (a) sense the inputs from the one or more software applications running on the end user device, wherein the inputs comprise one or more of: i. a bit rate and/or bandwidth provided by the network to determine if the requirements of the end user device for one or more of a minimum bit rate and a guaranteed bit rate are being met; ii. latency provided by the network to the end user device; iii. gaming parameters comprising load time and API latency that are obtained by interacting with a gaming application on the end user device; iv. a bit error rate and/or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI); v. video parameters comprising video start time, video end time, bandwidth required by the video, buffering durations and number of bufferings in a specific interval, video resolution, time when a video was paused, time when a video was resumed, and video genre by interacting with a software application that is playing the video on the end user device; and vi. throughput provided by the network to the end user device
In other words, the sensing module detecting one of 1) . a bit rate or bandwidth provided by the network to determine if the requirements of the end user device for one or more of a minimum bit rate and a guaranteed bit rate are being met; or 2) latency provided by the network to the end user device; or 3) gaming parameters comprising load time and API latency that are obtained by interacting with a gaming application on the end user device; or 4) a bit error rate and/or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI); or 5) video parameters comprising video start time, video end time, bandwidth required by the video, buffering durations and number of bufferings in a specific interval, video resolution, time when a video was paused, time when a video was resumed, and video genre by interacting with a software application that is playing the video on the end user device; or 6) throughput provided by the network to the end user device. For the purpose of compact prosecution, the Examiner provided a prior art for all four options. Lau (¶¶[0049], [0039], [0160]) teaches collecting a bit rate (min/max/avg.) to check if the service level is being met. Lau (¶[0097]) teaches that it is collecting latency data in the network. Lau (¶¶[0049], [0097]) teaches collecting KPIs from applications which include packet delay (lag). Zheng et al. (US 20130021941 A1), hereinafter Zheng, (¶[0085]) teaches using the QCI for error bit rate, error code rate, error symbol rate, packet error rate, packet error loss rate, and signal-to-interference plus noise ratio. Lau (¶[0049]) teaches collecting KPIs from video conferencing including start delays, catalog browsing, searching delay, video start delay, fast forward and rewind delay, a number of buffering events, duration per buffering event, rebuffering ratio, a video frame rate, and so forth. Zheng (¶[0045]) teaches using the calculating the average throughput for a device. Thus, the combination of Lau and Uppilli and Zheng teach the language of claim 21.


Applicant’s Response:
	Claim 7 is rejected under 35 U.S.C. 103 as beinq unpatentable over Lau et al. (US 20160112894 AI) and Uppili et al. (US 20180115594 AI) and further in view of Joul et al. (US 20190313267 Al). The applicant's limitation of sensing module configured to sense PCRF and plans and subscriptions of users to provide information to the Rules Engine is not disclosed in the examiner quoted section of Joul. In contrast Joul [10] teaches away by disclosing that t QoE metric is determined by QoS metric and resources available on the device, etc. Joul [29] teaches away by disclosing that QoE server receives request from UE with location information, etc. Joul [40] teaches away by disclosing that QoE server can enable device to visualize estimate QoE or it can use the same API as device to request QoE factor information. Hence, claim 7 is not anticipated by Joul, and the applicant requests the allowance of claim 7.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. The correct standard for a 103 rejections obviousness, not anticipate. The Applicant has misconstrued the claim. Claim 7 states 
wherein the sensing module is further configured to sense one or more of: a Policy Charging and Rules Function (PCRF) and sense the plans and subscriptions of a user to provide relevant information to a Complex Rules Engine as part of processing the sensed inputs; and interact with a software application running in a cloud server, to obtain additional information regarding one or more of the sensed inputs, parameters of the end user device, and historical information
In other words, the sensing module may sense the 1) Policy Charging and Rules Function (PCRF) and sense the plans and subscriptions of a user to provide relevant information to a Complex Rules Engine as part of processing the sensed inputs or 2) interact with a software application running in a cloud server, to obtain additional information regarding one or more of the sensed inputs, parameters of the end user device, and historical information. Joul et al. (US20190313267 A1), hereinafter Joul, interacts with a server to obtain additional information about the device (¶¶ [0029], [0040], location information identifying a location for the user devices, such as GPS coordinates, mobile infrastructure identifier information (e.g., eNode B or base stations in range) or other identification information). Thus, the combination of Lau and Uppilli and Blouin and Joul teach the language of claim 7.

Applicant’s Response:
	In response to the rejection of claim 13, 
The applicant's limitation of UE with a client application with an application aware algorithm which uses a sensing module to sense inputs from SW apps, firmware integrated in the processor or SW integrated in the OS is not disclosed by Lau. In contrast Lau-et-al [65] teaches away by disclosing a QoE module implemented in HW, SW or FW to pre-or-post- process QoE diagnostic files to a QoE analyzer. In contrast Lau [120] teaches away by disclosing a QoE cross-file analysis module merging trace files, and Lau [123] teaches away by disclosing the same as remedial action module to implement remedial actions. In the applicant's limitation of "the server is configured to effect the one or more determined changes in the parameters of the network for providing the particular network slice", specifically the network slice is not disclosed by Khirallah. The applicant's limitation of "using a processing module, the sensed inputs to determine one or more changes in parameters of the network for providing a particular network slice by the network; and provide, using an acting module, the determined changes as feedback to a server connected to the network,", is not disclosed by Khirallah [115], that teaches away by disclosing a base station monitoring QoS performances for QoS flows. The applicant's limitation of "using a processing module, the sensed inputs to determine one or more changes in parameters of the network for providing a particular network slice by the network; and provide, using an acting module, the determined changes as feedback to a server connected to the network,", is not disclosed by Khirallah [119], that teaches away by disclosing a base station optimizing resources for a given DRB. The applicant's limitation of UE with a client application with an application aware algorithm which uses a sensing module to sense inputs from SW apps, firmware integrated in the processor or SW integrated in the OS , is not disclosed by Khirallah [29], that teaches away by disclosing a Core network maintaining QoS information and base station providing current QoS information to core network. Hence, claim 13 is not anticipated by Lau and Khirallah, and the applicant requests the allowance of claim 13.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. The Applicant is arguing that Lau fails to teach 
a client application comprising computer readable instructions of an application awareness algorithm stored in the memory unit of the end user device, wherein the computer readable instructions when executed by the processor of the end user device cause the processor to: sense, using a sensing module, inputs from one or more sources, wherein the sources comprise one or more points in the network, one or more of a plurality of software applications running on the end user device, one or more software integrated in an operating system of the end user device, and firmware integrated in the processor of the end user device
In other words, software that collects at least one piece of data from the network or software on the device or the firmware. Lau (¶ [0065]) teaches that the client device 102 may include a client device Quality of Experience (QoE) module 172, which may be implemented in hardware, firmware, or software to perform operations to generate, gather, collect, formulate, filter, partition, estimate, log, track, or perform any pre-processing or post-processing to transmit the client device QoE diagnostic file(s) 176 to the QoE analyzer 180. In some embodiments, the client device QoE module 172 may monitor some or all of the operations of the client device and may generate or collect operation logs or reports corresponding to each operation. For example, the client device QoE module 172 may monitor a call state of the client device 102, a user interface state, IP Multimedia Subsystem (IMS) Session Initiation Protocol (SIP) messages, client device 102 handovers, Real-Time Transport Protocol (RTP) statistics, call settings, signal data, radio band data, location data, timestamps, and device data. In other words, the Quality of Experience (QoE) module (software) monitors (collects) some or all of the operations of the client device (software on the device) and may monitor or collect Real-Time Transport Protocol (RTP) statistics, call settings, signal data, radio band data, location data (network data).
The Applicant is arguing that KHIRALLAH fails to teach 
wherein the server is configured to effect the one or more determined changes in the parameters of the network for providing the particular network slice
In other words, the server to make changes to the NETWORK for providing a particular network slice (a 5G network). The combination of Blouin and KHIRALLAH teaches this limitation. Blouin (¶¶ [0026]-[0028], [0044], [0166] and Fig. 4) teaches making changes to the network but fails to teach that it a 5G network (a network with slices). KHIRALLAH (¶¶ [0115], [0119]) teaches making changes to the data radio bearers in a 5g. The data radio bearers provide for the particular network slice. Thus, Blouin and KHIRALLAH teaches this limitation.
	
Addressing the amended language, Applicant’s arguments with respect to claims 1,9 and 13 have been considered but are moot because the arguments are directed to amended subject matter properly addressed with the newly cited reference of Blouin et al. (US 20080155087 A1), hereinafter Blouin.
The combination of Lau et al. (US 20160112894 A1) and further in view of Uppili et al. (US 20180115594 A1) and Blouin et al. (US 20080155087 A1) and KHIRALLAH et al. (US 20200280871 A1) teaches the language of the independent claim 13.
 
Applicant’s Response:
	In response to the rejection of claim 14 and claim 17, 
The current application discloses sensing, processing and acting triad in creating a network slice, with embedded firmware" in the processor itself, "architecture of the OS changed to accommodate our sensing requirements". Whereas, Uppili et al., focusses on video optimization as the goal. In addition, a terminal disclosure has been filed for Uppili et al. Hence, applicant requests the allowance of claims 14 and 17.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. Addressing the filing of a terminal disclosure, the terminal disclosure was not approved. Additionally, a terminal disclosure is not a method to disqualify a prior art. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., sensing, processing and acting triad in creating a network slice, with embedded firmware" in the processor itself, "architecture of the OS changed to accommodate our sensing requirements) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Applicant’s Response:
	In response to the rejection of claim 19, 
The applicant's limitation of the Application Function that utilizes the sensing module and the processing module to change User Equipment Route Selection Policies (URSP) rules in the end user device via a PCF, is not disclosed by Lau [65], that teaches away by disclosing a QoE module and QoE analyzer or QoE module implemented in hardware, software or firmware. Hence, claim 19 is not anticipated by Lau, and the applicant requests the allowance of claim 19.
In response to the rejection of claim 19, 
The applicant's limitation of a Application Function that utilizes the sensing module and the processing module to change User Equipment Route Selection Policies (URSP) rules in the end user device via a PCF, is not disclosed by Lau [65], in contrast Lau teaches away by disclosing a QoE module and QoE analyzer or QoE module implemented in hardware, software or firmware.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. The correct standard for a 103 rejections obviousness, not anticipate. Examiner notes that claim 19 is directed to an end user device. The “wherein an Application Function utilizes the sensing module and the processing module to change User Equipment Route Selection Policies (URSP) rules in the end user device which associate the Applications and/or traffic types, to specific network slices, dynamically in real- time, via a Policy and Charging Control Framework (PCF) " clauses in the limitation, however, are directed to Application Function performed by the network. According to MPEP 2111.04, "wherein" clauses may raise a question as to the limiting effect of claim language. Claim scope is not limited by claim language that does not require steps to be performed or by claim language that does not limit a claim to a particular structure. As applied to claim 19, the wherein clauses recited above do not affect the structural configuration or functionality of the user device because the limitations of the wherein clause recite functionality performed by the network. Thus, the limitations of the wherein clauses recited above are not given patentable weight in determining whether the claim is rejectable in view of prior art. Lau (¶[0065]) teaches the collecting and sending of data to a server as required by the claim. Thus, the combination of Lau and Uppilli and Blouin and KHIRALLAH teach the language of claim 19.

Applicant’s Response:
	In response to the rejection of claim 18, 
The applicant's limitation of Acting module communicating to the server a request to NSMF for a specific slice for GBR/latency/delay-critical bearer is not disclosed by Khirallah, In contrast, Khirallah [10] teaches away by disclosing an expanded definition of what constitutes a GBR flow, notification control and reflective QoS. In contrast, Khirallah [29] teaches away by disclosing a Core network maintaining QoS information and base station providing current QoS information to core network In contrast, Khirallah [135] teaches away by disclosing a Base station remapping QoS flows to different DRBs. Hence, claim 18 is not anticipated by Khirallah, and the applicant requests the allowance of claim 18.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. The correct standard for a 103 rejections obviousness, not anticipate. The Applicant has misconstrued the claim. Claim 18 states
wherein the acting module communicates to the server, the determined changes, wherein the determined changes comprise: a) a request to a Network Slice Management Function (NSMF) of the network to request for a specific network slice for a software application, wherein the network slice is one of a maximum of eight slices which are simultaneously accessible by the end user device; b) a specific Guaranteed Bit Rate (GBR) in a 5G network; c) a specific Quality of Service for the 5G network (5QI) to assure a predetermined latency for the requirement of the one or more software applications; and d) a specific delay-critical bearer
In other words, the one or more changes (from claim 13) are a) a request to a Network Slice Management Function (NSMF) of the network to request for a specific network slice for a software application, wherein the network slice is one of a maximum of eight slices which are simultaneously accessible by the end user device; or b) a specific Guaranteed Bit Rate (GBR) in a 5G network; or c) a specific Quality of Service for the 5G network (5QI) to assure a predetermined latency for the requirement of the one or more software applications; or d) a specific delay-critical bearer. KHIRALLAH (¶¶ [0135], [0010]) teaches a specific Guaranteed Bit Rate (GBR) in a 5G network.


Applicant’s Response:
	In response to the above rejection of claims 23, 28 and 33, 
The applicant's Feedback provided to the server for making changes in network for providing network slice to SW apps, is not anticipated by Lau and Khirallah. In contrast Lau [120][123] teaches away by disclosing a cross file analysis module and merging trace files. In addition, the action module providing changes required as a feedback to a server is not disclosed by Lau-et-al. The applicant's "Feedback provided to server for making changes in network for providing network slice to SW apps," is not disclosed by Khirallah, instead Khirallah [115] teaches away by disclosing a base station monitoring QoS performances for QoS flows. Further, Khirallah [119] teaches away by disclosing a base station optimizing resources for a given DRB. Khirallah [29] teaches away by disclosing a Core network maintaining QoS information and base station providing current QoS information to core network. Hence, claims 23, 28, 33 are not anticipated by Lau, or Khirallah, and the applicant requests the allowance of claim 23, 28, 33. A terminal disclosure has been filed for Uppili et al.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. The correct standard for a 103 rejections obviousness, not anticipate. The Applicant has misconstrued the claim. Claims 23 and 28 state
wherein the feedback provided to the server comprises a request to effect one or more changes in the parameters of the network for providing a particular network slice to the one or more software applications running on the end user device
In other words, the server to make changes to the NETWORK for providing a particular network slice (a 5G network). The combination of Lau and KHIRALLAH teaches this limitation. Lau (¶¶ [0120], [0123]) teaches making changes to the network but fails to teach that it a 5G network (a network with slices). KHIRALLAH (¶¶ [0115], [0119]) teaches making changes to the data radio bearers in a 5g. The data radio bearers provide for the particular network slice. Thus, Lau and KHIRALLAH teaches this limitation.
As to claim 33, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Claim 33 does not mention network slices.

Applicant’s Response:
	In response to the rejection of claim 29, 
The applicant's limitation of UE OS having instructions that causes the sensing module integrated into OS to sense inputs from SW apps, by determining if a minimum and guaranteed bit rate are being met is not disclosed in the examiner quoted section of Lau [49]. In contrast, Lau teaches away by disclosing that QoE optimization system, i.e. not a UE determines avg/min/max bit rate, RLC retransmissions, interference, etc. The applicant's limitation of UE OS having instructions that causes the sensing module integrated into OS to sense inputs from SW apps, by determining if a minimum and guaranteed bit rate are being met is not disclosed in the examiner quoted section of Lau [39]. In contrast, Lau teaches away by disclosing alert notifications, recommendations to a NW admin., or remedial actions via preset NW configurations. The applicant's limitation of UE OS having instructions that cause sensing module integrated into OS to sense inputs from SW apps, by determining if a minimum and guaranteed bit rate are being met is not disclosed in the examiner quoted section of Lau [160]. In contrast, Lau teaches away by disclosing diagnostics filtering based on several factors, voice calls, user preferences, formatting to XML or JSON. The applicant's limitation of UE OS having instructions that causes the sensing module integrated into OS to sense inputs from SW apps, Gaming parameters and API latency is not disclosed in the examiner quoted section of Lau [49] or[97]. In contrast, Lau teaches away by disclosing Network communication analysis emanating from trace file correlation module and cross file analysis module may relate to latency. The applicant's limitation of UE OS having instructions that causes the sensing module integrated into OS to sense inputs from SW apps, Sensing a bit error rate and/or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI) is not disclosed in the examiner quoted section of Zheng [85]. In contrast Zhengu teaches away by disclosing PELR or PER or error bit rate in QCI as QoS index. The applicant's limitation of UE OS having instructions that causes the sensing module integrated into OS to sense inputs from SW apps, Sensing a bit error rate and/or a packet25 error rate, as a part of Quality of Service (QoS) Class identifier (QCI) is not disclosed in the examiner quoted section of Zheng [85]. In contrast Zhengu teaches away by disclosing PELR or PER or error bit rate in QCI as QoS index. The applicant's limitation of UE OS having instructions that causes the sensing module integrated into OS to sense inputs from SW apps, sensing various video parameters from SW apps via sensing module integrated in OS is not disclosed in the examiner quoted section of Lau [49]. In contrast Lau teaches away by disclosing a QoE optimization system (that is not a UE) determining avg/min/max bit rate, video parameters, RLC retransmissions, interference, etc. The applicant's limitation of UE OS having instructions that causes the sensing module integrated into OS to sense inputs from SW apps, sensing network throughput from SW apps via sensing module integrated in OS is not disclosed in the examiner quoted section of Zheng [3]. In contrast, Zheng teaches away by disclosing a generic definition of QoS, operator providing service differentiation. The applicant's limitation of UE OS having instructions that cause the sensing module integrated into OS to sense inputs from SW apps, sensing network throughput from SW apps via sensing module integrated in OS is not disclosed in the examiner quoted section of Zheng [45]. In contrast, Zheng teaches away by disclosing a higher utilization ratio of radio resources means a higher PELR or number of subframes allocated for transmission and re- transmission (ARQ/HARQ) is a parameter for PELR. Hence, claim 29 is not anticipated by Lau, Zheng or Khirallah, and the applicant requests the allowance of claim 29. A terminal disclosure has been filed for Uppili et al.

Examiner’s Response:
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. The correct standard for a 103 rejections obviousness, not anticipate. The Applicant has misconstrued the claim. Claim 29 states
wherein the inputs comprise one or more of: i. a bit rate and/or bandwidth provided by the network to determine if the requirements of the end user device for one or more of a minimum bit rate and a guaranteed bit rate are being met; ii. latency provided by the network to the end user device; iii. video parameters of a video game application by interacting with a video game application on the end user device, when the processor is processing the video game; iv. a bit error rate and/or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI); v. video parameters comprising video start time, video end time, bandwidth required by the video, buffering durations and number of bufferings in a specific interval, video resolution, time when a video was paused, time when a video was resumed, and video genre by interacting with a software application that is playing the video on the end user device and when the processor is processing the video; and vi. throughput provided by the network to the end user device 
In other words, the sensing module detecting one of 1) . a bit rate or bandwidth provided by the network to determine if the requirements of the end user device for one or more of a minimum bit rate and a guaranteed bit rate are being met; or 2) latency provided by the network to the end user device; or 3) gaming parameters comprising load time and API latency that are obtained by interacting with a gaming application on the end user device; or 4) a bit error rate and/or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI); or 5) video parameters comprising video start time, video end time, bandwidth required by the video, buffering durations and number of bufferings in a specific interval, video resolution, time when a video was paused, time when a video was resumed, and video genre by interacting with a software application that is playing the video on the end user device; or 6) throughput provided by the network to the end user device. For the purpose of compact prosecution, the Examiner provided a prior art for all four options. Lau (¶¶[0049], [0039], [0160]) teaches collecting a bit rate (min/max/avg.) to check if the service level is being met. Lau (¶[0097]) teaches that it is collecting latency data in the network. Lau (¶¶[0049], [0097]) teaches collecting KPIs from applications which include packet delay (lag). Zheng et al. (US 20130021941 A1), hereinafter Zheng, (¶[0085]) teaches using the QCI for error bit rate, error code rate, error symbol rate, packet error rate, packet error loss rate, and signal-to-interference plus noise ratio. Lau (¶[0049]) teaches collecting KPIs from video conferencing including start delays, catalog browsing, searching delay, video start delay, fast forward and rewind delay, a number of buffering events, duration per buffering event, rebuffering ratio, a video frame rate, and so forth. Zheng (¶[0045]) teaches using the calculating the average throughput for a device. Thus, the combination of Lau and Uppilli and Khirallah and Zheng teach the language of claim 29.

Claim Objections
Claims 13 and 30 is objected to because of the following informalities:  
Claim 13 is improperly amended. Parts of the original claim has been removed without being deleted.
Claim 30 has the wrong Status Identifier. It says that is amended. However, no changes were made
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wherein the sensing module is configured to measure the one or more sensed inputs” in claims 3 and 11; “wherein the sensing module is further configured to sense” in claims 6, 7, 14 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “wherein the sensing module is configured to measure the one or more sensed inputs” in claims 3 and 11; “wherein the sensing module is further configured to sense” in claims 6, 7, 14 and 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure and the function not clearly linked in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added limitation (process, using a processing module, in said end user device, or on a cloud server, the sensed inputs if required, along with Business logic, subscriber SLA and other relevant subscriber information of the user obtained from one or more of the content provider, telecom operator, a complex rules engine to determine one or more changes in parameters of the network for providing a particular quality of experience (QoE) by the network to a user of the end user device) is unclear. As currently written, it is unclear which parts of the limitation are required or not due to the “if required”. For the purpose of compact prosecution, this limitation will be treated the same as in claim 13.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-23 and 30-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 20 is directed to “An end user device operating system architecture for providing feedback to a network, the operating system comprising: a plurality of computer readable instructions stored in a memory unit of the end user device; wherein the computer readable instructions are configured to be executed by a processor of the end user device, and wherein the computer readable instructions when executed by the processor cause the processor to: sense inputs from one or more of a plurality of software applications running on the end user device; and provide the sensed inputs as feedback to a server connected to the network, wherein the server is configured to effect one or more changes in the parameters of the network”. However, there is no hardware elements incorporated as a “memory unit” could be software given the broadest reasonable interpretation (BRI). The system is broad enough that the claim could be pure software without a machine. Software per se does not fit within recognized categories of statutory subject matter.
Claim 30 is directed to “A web application configured to be downloaded on an end user device, comprising: a sensing module comprising computer readable instructions configured to be executed by a processor of the end user device, and wherein the processor on execution of the computer readable instructions is configured to: collect one or more inputs from one or more sources in the end user device; and communicate the collected one or more inputs to a server comprising a peer software application”. However, there is no hardware elements incorporated as a “sensing module” could be software given the broadest reasonable interpretation (BRI). The system is broad enough that the claim could be pure software without a machine. Software per se does not fit within recognized categories of statutory subject matter.

Claims 21-23 do not cure the deficiencies that are found in independent claim 20 and therefore are rejected under the same rationale.

Claims 31-33 do not cure the deficiencies that are found in independent claim 30 and therefore are rejected under the same rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau et al. (US 20160112894 A1).

As to claim 30, Lau et al. teaches a web application configured to be downloaded on an end user device, comprising: a sensing module comprising computer readable instructions configured to be executed by a processor of the end user device, and wherein the processor on execution of the computer readable instructions is configured to: collect one or more inputs from one or more sources in the end user device (See ¶ [0065], Teaches that the client device 102 may include a client device Quality of Experience (QoE) module 172, which may be implemented in hardware, firmware, or software to perform operations to generate, gather, collect, formulate, filter, partition, estimate, log, track, or perform any pre-processing or post-processing to transmit the client device QoE diagnostic file(s) 176 to the QoE analyzer 180. In some embodiments, the client device QoE module 172 may monitor some or all of the operations of the client device and may generate or collect operation logs or reports corresponding to each operation. For example, the client device QoE module 172 may monitor a call state of the client device 102, a user interface state, IP Multimedia Subsystem (IMS) Session Initiation Protocol (SIP) messages, client device 102 handovers, Real-Time Transport Protocol (RTP) statistics, call settings, signal data, radio band data, location data, timestamps, and device data.); 
and communicate the collected one or more inputs to a server comprising a peer software application (See ¶¶ [0062], [0067],  Teaches that he client device 102 may transmit a client device QoE diagnostic file(s) 176 to a QoE analyzer 180, and analysis may be performed by the QoE analyzer 180. The QoE analyzer 180 may receive the client device QoE diagnostic file(s) 176 and may analyze the file(s) 176 to determine the KPIs that may be used to determine that the client device 102 is experiencing a reduced or diminished QoE, or may determine that the client device 102 has previously experienced a reduced or diminished QoE.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 20160112894 A1) and further in view of Uppili et al. (US 20180115594 A1) and Blouin et al. (US 20080155087 A1).

As to claim 1, Lau et al. teaches an end user device connected to one of a 4G and a 5G network, the end user device comprising: a memory unit; a processor operably coupled to the memory unit (See ¶ [0073], Teaches that the client device 102 may include one or more processor(s) 202, a radio transceiver 204 for wirelessly communicating with the MTN 104, and a memory 206 storing a device operating system (OS) 208, various software applications 210 configured to request/receive data over the MTN 104, a network interface module 212, and the client device node trace files 112); 
and a client application comprising computer readable instructions of an application awareness algorithm stored in the memory unit of the end user device, wherein the computer readable instructions when executed by the processor of the end user device cause the processor to: sense, using a sensing module, inputs from one or more sources, wherein the sources comprise one or more points in the network, one or more of a plurality of software applications running on the end user device, one or more software integrated in an operating system of the end user device, and firmware integrated in the processor of the end user device (See ¶ [0065], Teaches that the client device 102 may include a client device Quality of Experience (QoE) module 172, which may be implemented in hardware, firmware, or software to perform operations to generate, gather, collect, formulate, filter, partition, estimate, log, track, or perform any pre-processing or post-processing to transmit the client device QoE diagnostic file(s) 176 to the QoE analyzer 180. In some embodiments, the client device QoE module 172 may monitor some or all of the operations of the client device and may generate or collect operation logs or reports corresponding to each operation. For example, the client device QoE module 172 may monitor a call state of the client device 102, a user interface state, IP Multimedia Subsystem (IMS) Session Initiation Protocol (SIP) messages, client device 102 handovers, Real-Time Transport Protocol (RTP) statistics, call settings, signal data, radio band data, location data, timestamps, and device data.).
However, it does not expressly teach process, using a processing module, in said end user device, or on a cloud server, the sensed inputs if required, along with Business logic, subscriber SLA and other relevant subscriber information of the user obtained from one or more of the content provider, telecom operator, a complex rules engine to determine one or more changes in parameters of the network for providing a particular quality of experience (QoE) by the network to a user of the end user device; provide, using an acting module, the determined changes as feedback to a server connected to the network, wherein the server is configured to effect the one or more determined changes in the parameters of the network for providing the particular quality of experience (QoE).
Uppili et al., from analogous art, teaches provide, using an acting module, the determined changes as feedback to a server connected to the network (See ¶¶ [0119], [0120], Teaches that a recommended bit rate at which one or more remaining portions of the video content are to be provided to the mobile device via the network are determined based on a number of bytes to be downloaded for the remaining portion(s) of the video content and a video duration time of the remaining portion(s) of the video content. For example, as shown in FIG. 13, bitrate determination logic 1310 determines the recommended bit rate. The recommended bit rate is provided, via the network, to an application server coupled between the mobile device and the content provider.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into Lau et al. to improve the quality of experience for a user when consuming media content.
One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).
However, it does not expressly teach process, using a processing module, in said end user device, or on a cloud server, the sensed inputs if required, along with Business logic, subscriber SLA and other relevant subscriber information of the user obtained from one or more of the content provider, telecom operator, a complex rules engine to determine one or more changes in parameters of the network for providing a particular quality of experience (QoE) by the network to a user of the end user device; wherein the server is configured to effect the one or more determined changes in the parameters of the network for providing the particular quality of experience (QoE).
Blouin et al., from analogous art, teaches process, using a processing module, in said end user device, or on a cloud server, the sensed inputs if required, along with Business logic, subscriber SLA and other relevant subscriber information of the user obtained from one or more of the content provider, telecom operator, a complex rules engine to determine one or more changes in parameters of the network for providing a particular quality of experience (QoE) by the network to a user of the end user device; wherein the server is configured to effect the one or more determined changes in the parameters of the network for providing the particular quality of experience (QoE) (See ¶¶ [0026]-[0028], [0044], [0166] and Fig. 4, Teaches that the first step in the process is to determine the end-to-end Quality of Experience (QoE) requirements for the various applications that will be using the network. Once the QoE requirements are known, they may be mapped to QoS requirements that may be designed into the network. There are many different factors that may influence the user's quality of experience when interacting with a network. Thus, quality of experience is not simply a determination of bandwidth, it also includes the ability of the network to deliver what the user needs. In addition to the physical impairment aspects, the process should also take into account the commercial aspects of the service, which may be implemented as service level agreements (SLAs) with customers (104). A SLA is used to specify parameters associated with the service that are to be provided by the network. Since the network service provider will be contractually obligated to its customers according to the SLAs that it has in place, the process of designing a network or upgrading the network should take these factors into account as well. The SLA requirements should thus also be used when designing the network/upgrade so that the requirement of the SLA may be implemented on the network. The characteristics of the SLA are then used in connection with the network topology to characterize traffic demands on the network (105). Once the service has been implemented on the network and is in use by customers, the QoE server may monitor the network (109) to determine if there are any QoE problems. Where the QoE server determines that the network is not in compliance with a SLA or otherwise is experiencing performance issues (110) the QoE server may revisit the capacity planning and dimensioning process (106) to determine if an upgrade to the network is warranted.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Blouin et al. into the combination of Lau et al. and Uppili et al. to monitor for QoE violations and controlled or adjusted to achieve the intended QoE.
One of ordinary skill in the art would have been motivated because it allows one to monitor for QoE violations and controlled or adjusted to achieve the intended QoE (See Blouin et al. ¶ [0016]).

As to claim 4, the combination of Lau et al. and Uppili et al. and Blouin et al. teaches the device according to claim 1 above. However, it does not expressly teach wherein the determined one or more changes in the parameters of the network for providing the particular quality of experience (QoE) comprise changes to bandwidth provided by the network, latency provided by the network, throughput provided by the network, and bit rate provided by the network.
Uppili et al., from analogous art, teaches wherein the determined one or more changes in the parameters of the network for providing the particular quality of experience (QoE) comprise changes to bandwidth provided by the network, latency provided by the network, throughput provided by the network, and bit rate provided by the network (See ¶¶ [0119]-[0120], Teaches that a recommended bit rate at which one or more remaining portions of the video content are to be provided to the mobile device via the network are determined based on a number of bytes to be downloaded for the remaining portion(s) of the video content and a video duration time of the remaining portion(s) of the video content. For example, as shown in FIG. 13, bitrate determination logic 1310 determines the recommended bit rate. The recommended bit rate may be determined in accordance with Equations 2-8, as described above. At step 1206, the recommended bit rate is provided, via the network, to an application server coupled between the mobile device and the content provider).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into the combination of Lau et al. and Uppili et al. and Blouin et al. to improve the quality of experience for a user when consuming media content.
One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).

As to claim 5, the combination of Lau et al. and Uppili et al. and Blouin et al. teaches the device according to claim 1 above. Lau et al. further teaches wherein providing the particular quality of experience (QoE) is provided by the network to one or more of the one or more software applications running on the end user device (See ¶ [0120], Teaches that the cross file analysis module 416 analyzes the merged trace files to determine whether the QoE for users of client devices has degraded to a predefined level. In various embodiments, the cross file analysis module 416 performs analysis using timestamps of trace IDs that match a single data packet, a request/response packet pair, a group of data packets that are part of an established communication session. Moreover, as part of the analysis, the cross file analysis module 416 may identify (e.g., via the KPI module 420 and/or the controls module 418) one or more KPIs to evaluate and a particular service level or service goals associated with the KPI. The QoE may be found to be degraded to the predefined level if the particular service level is not being satisfied (e.g., webpage loading time is longer than two seconds, RTT is greater than one second, etc.).). 

As to claim 6, the combination of Lau et al. and Uppili et al. and Blouin et al. teaches the device according to claim 1 above. However, it does not expressly teach wherein the sensing module is further configured to sense one or more of: gaming parameters comprising load time and API latency by interacting with a gaming application on the end user device; video parameters comprising video start time, video end time, bandwidth required by the video, buffering durations and number of bufferings in a specific interval, video resolution, time when a video was paused, time when a video was resumed, and video genre by interacting with a software application that is playing the video on the end user device; the one or more of the plurality of software applications running on the end user device by interacting with the operating system of the end user device to obtain identifiers of the one or more of the plurality of software applications; an IP address of the end user device, and wherein the client application is further configured to associate the sensed IP address to a Mobile Subscriber International Subscriber Directory Number (MSISDN) of the user; and parameters of the end user device comprising the operating system on the end user device, version of the operating system, display parameters of the end user device, and the memory parameters of the end user device.
Uppili et al., from analogous art, teaches wherein the sensing module is further configured to sense one or more of: gaming parameters comprising load time and API latency by interacting with a gaming application on the end user device; video parameters comprising video start time, video end time, bandwidth required by the video, buffering durations and number of bufferings in a specific interval, video resolution, time when a video was paused, time when a video was resumed, and video genre by interacting with a software application that is playing the video on the end user device; the one or more of the plurality of software applications running on the end user device by interacting with the operating system of the end user device to obtain identifiers of the one or more of the plurality of software applications; an IP address of the end user device, and wherein the client application is further configured to associate the sensed IP address to a Mobile Subscriber International Subscriber Directory Number (MSISDN) of the user; and parameters of the end user device comprising the operating system on the end user device, version of the operating system, display parameters of the end user device, and the memory parameters of the end user device (See ¶ [0062], Teaches that in accordance with another embodiment, in lieu of querying NI logic 220 for the first identifier (e.g., the MSISDN associated with user equipment 202), QoE improvement logic 210 may query Network Address Translation (NAT) equipment (e.g., a router, a gateway, and/or the like) that is coupled to communications network 204 or another device coupled to the NAT equipment, such as Network Intelligence equipment. The NAT equipment or Network Intelligence equipment may maintain a mapping between (1) an external IP address and/or port number combination associated with user equipment 202; and (2) an internal IP address and/or port number combination and MSISIDN of user equipment 202. The external IP address is an identifier associated with user equipment that is known to entities outside of communications network 204. The internal IP address is an identifier that is known internally to communications network 204. The above-described second identifier is an example of an internal IP address. For example, in the event QoE improvement logic 210 requires the first identifier associated with user equipment 202, QoE improvement logic 210 may send a query that includes the external IP address and/or port number associated with user equipment 202 to the NAT equipment. In response, the NAT equipment or Network Intelligence equipment returns the first identifier (e.g., the MSISDN) and/or second identifier (e.g., the internal IP address) associated with user equipment 202 to QoE improvement logic 210).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into the combination of Lau et al. and Uppili et al. and Blouin et al. to improve the quality of experience for a user when consuming media content.
One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).

As to claim 9, Lau et al. teaches a method of providing feedback to one of a 4G and a 5G network for requesting a particular quality of experience (QoE) on an end user device connected to the network, the method comprising: providing a client application comprising computer readable instructions of an application awareness algorithm stored in a memory unit of the end user device, wherein the computer readable instructions when executed by a processor of the end user device, cause the processor to perform steps comprising: sensing inputs from one or more sources, wherein the sources comprise one or more points in the network, one or more of a plurality of software applications running on the end user device, one or more software integrated in an operating system of the end user device, and firmware integrated in the processor of the end user device (See ¶ [0065], Teaches that the client device 102 may include a client device Quality of Experience (QoE) module 172, which may be implemented in hardware, firmware, or software to perform operations to generate, gather, collect, formulate, filter, partition, estimate, log, track, or perform any pre-processing or post-processing to transmit the client device QoE diagnostic file(s) 176 to the QoE analyzer 180. In some embodiments, the client device QoE module 172 may monitor some or all of the operations of the client device and may generate or collect operation logs or reports corresponding to each operation. For example, the client device QoE module 172 may monitor a call state of the client device 102, a user interface state, IP Multimedia Subsystem (IMS) Session Initiation Protocol (SIP) messages, client device 102 handovers, Real-Time Transport Protocol (RTP) statistics, call settings, signal data, radio band data, location data, timestamps, and device data.).
However, it does not expressly teach processing in said end user device, or on a cloud server, the sensed inputs if required, along with Business logic, subscriber SLA and other relevant subscriber information of the user obtained from one or more of the content provider, telecom operator, a complex rules engine to determine one or more changes in parameters of the network for providing a particular quality of experience (QoE) by the network to a user of the end user device; and providing the determined changes as feedback to a server connected to the network, wherein the server is configured to effect the one or more determined changes in the parameters of the network for providing the particular quality of experience (QoE).
Uppili et al., from analogous art, teaches providing the determined changes as feedback to a server connected to the network (See ¶¶ [0119], [0120], Teaches that a recommended bit rate at which one or more remaining portions of the video content are to be provided to the mobile device via the network are determined based on a number of bytes to be downloaded for the remaining portion(s) of the video content and a video duration time of the remaining portion(s) of the video content. For example, as shown in FIG. 13, bitrate determination logic 1310 determines the recommended bit rate. The recommended bit rate is provided, via the network, to an application server coupled between the mobile device and the content provider.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into Lau et al. to improve the quality of experience for a user when consuming media content.
One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).
However, it does not expressly teach processing in said end user device, or on a cloud server, the sensed inputs if required, along with Business logic, subscriber SLA and other relevant subscriber information of the user obtained from one or more of the content provider, telecom operator, a complex rules engine to determine one or more changes in parameters of the network for providing a particular quality of experience (QoE) by the network to a user of the end user device; wherein the server is configured to effect the one or more determined changes in the parameters of the network for providing the particular quality of experience (QoE).
Blouin et al., from analogous art, teaches processing in said end user device, or on a cloud server, the sensed inputs if required, along with Business logic, subscriber SLA and other relevant subscriber information of the user obtained from one or more of the content provider, telecom operator, a complex rules engine to determine one or more changes in parameters of the network for providing a particular quality of experience (QoE) by the network to a user of the end user device; wherein the server is configured to effect the one or more determined changes in the parameters of the network for providing the particular quality of experience (QoE) (See ¶¶ [0026]-[0028], [0044], [0166] and Fig. 4, Teaches that the first step in the process is to determine the end-to-end Quality of Experience (QoE) requirements for the various applications that will be using the network. Once the QoE requirements are known, they may be mapped to QoS requirements that may be designed into the network. There are many different factors that may influence the user's quality of experience when interacting with a network. Thus, quality of experience is not simply a determination of bandwidth, it also includes the ability of the network to deliver what the user needs. In addition to the physical impairment aspects, the process should also take into account the commercial aspects of the service, which may be implemented as service level agreements (SLAs) with customers (104). A SLA is used to specify parameters associated with the service that are to be provided by the network. Since the network service provider will be contractually obligated to its customers according to the SLAs that it has in place, the process of designing a network or upgrading the network should take these factors into account as well. The SLA requirements should thus also be used when designing the network/upgrade so that the requirement of the SLA may be implemented on the network. The characteristics of the SLA are then used in connection with the network topology to characterize traffic demands on the network (105). Once the service has been implemented on the network and is in use by customers, the QoE server may monitor the network (109) to determine if there are any QoE problems. Where the QoE server determines that the network is not in compliance with a SLA or otherwise is experiencing performance issues (110) the QoE server may revisit the capacity planning and dimensioning process (106) to determine if an upgrade to the network is warranted.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Blouin et al. into the combination of Lau et al. and Uppili et al. to monitor for QoE violations and controlled or adjusted to achieve the intended QoE.
One of ordinary skill in the art would have been motivated because it allows one to monitor for QoE violations and controlled or adjusted to achieve the intended QoE (See Blouin et al. ¶ [0016]).

As to claim 12, the combination of Lau et al. and Uppili et al. and Blouin et al. teaches the method according to claim 9 above. However, it does not expressly teach wherein the determined one or more changes in the parameters of the network for providing the particular quality of experience (QoE) comprise changes to bandwidth provided by the network, latency provided by the network, throughput provided by the network, and bit rate provided by the network.
Uppili et al., from analogous art, teaches wherein the determined one or more changes in the parameters of the network for providing the particular quality of experience (QoE) comprise changes to bandwidth provided by the network, latency provided by the network, throughput provided by the network, and bit rate provided by the network (See ¶¶ [0119]-[0120], Teaches that a recommended bit rate at which one or more remaining portions of the video content are to be provided to the mobile device via the network are determined based on a number of bytes to be downloaded for the remaining portion(s) of the video content and a video duration time of the remaining portion(s) of the video content. For example, as shown in FIG. 13, bitrate determination logic 1310 determines the recommended bit rate. The recommended bit rate may be determined in accordance with Equations 2-8, as described above. At step 1206, the recommended bit rate is provided, via the network, to an application server coupled between the mobile device and the content provider).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into the combination of Lau et al. and Uppili et al. and Blouin et al. to improve the quality of experience for a user when consuming media content.
One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).

Claims 20, 22 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 20160112894 A1) and further in view of Uppili et al. (US 20180115594 A1).

As to claim 20, Lau et al. teaches an end user device operating system architecture for providing feedback to a network, the operating system comprising: a plurality of computer readable instructions stored in a memory unit of the end user device; wherein the computer readable instructions are configured to be executed by a processor of the end user device, and wherein the computer readable instructions when executed by the processor cause the processor to: sense inputs from one or more of a plurality of software applications running on the end user device (See ¶ [0065], Teaches that the client device 102 may include a client device Quality of Experience (QoE) module 172, which may be implemented in hardware, firmware, or software to perform operations to generate, gather, collect, formulate, filter, partition, estimate, log, track, or perform any pre-processing or post-processing to transmit the client device QoE diagnostic file(s) 176 to the QoE analyzer 180. In some embodiments, the client device QoE module 172 may monitor some or all of the operations of the client device and may generate or collect operation logs or reports corresponding to each operation. For example, the client device QoE module 172 may monitor a call state of the client device 102, a user interface state, IP Multimedia Subsystem (IMS) Session Initiation Protocol (SIP) messages, client device 102 handovers, Real-Time Transport Protocol (RTP) statistics, call settings, signal data, radio band data, location data, timestamps, and device data.), 
wherein the server is configured to effect one or more changes in the parameters of the network (See ¶¶ [0120], [0123],  Teaches that the cross file analysis module 416 analyzes the merged trace files to determine whether the QoE for users of client devices has degraded to a predefined level. In various embodiments, the cross file analysis module 416 performs analysis using timestamps of trace IDs that match a single data packet, a request/response packet pair, a group of data packets that are part of an established communication session. Moreover, as part of the analysis, the cross file analysis module 416 may identify (e.g., via the KPI module 420 and/or the controls module 418) one or more KPIs to evaluate and a particular service level or service goals associated with the KPI. The QoE may be found to be degraded to the predefined level if the particular service level is not being satisfied (e.g., webpage loading time is longer than two seconds, RTT is greater than one second, etc.). The remedial action module 426 may implement remedial actions to address the problems contributing to the degraded QoE. In various embodiments, the remedial actions may be implemented automatically in accordance with predefined instructions in the controls module 418.).
However, it does not expressly teach and provide the sensed inputs as feedback to a server connected to the network.
Uppili et al., from analogous art, teaches and provide the sensed inputs as feedback to a server connected to the network (See ¶¶ [0119], [0120], Teaches that a recommended bit rate at which one or more remaining portions of the video content are to be provided to the mobile device via the network are determined based on a number of bytes to be downloaded for the remaining portion(s) of the video content and a video duration time of the remaining portion(s) of the video content. For example, as shown in FIG. 13, bitrate determination logic 1310 determines the recommended bit rate. The recommended bit rate is provided, via the network, to an application server coupled between the mobile device and the content provider.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into Lau et al. to improve the quality of experience for a user when consuming media content.
One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).

As to claim 22, the combination of Lau et al. and Uppili et al. teaches the operating system architecture according to claim 20 above. However, it does not expressly teach wherein the feedback provided to the server comprises a request to effect one or more changes in the parameters of the network for providing a particular quality of experience (QoE) to the one or more software applications running on the end user device.
Uppili et al., from analogous art, teaches wherein the feedback provided to the server comprises a request to effect one or more changes in the parameters of the network for providing a particular quality of experience (QoE) to the one or more software applications running on the end user device (See ¶¶ [0119]-[0120], Teaches that a recommended bit rate at which one or more remaining portions of the video content are to be provided to the mobile device via the network are determined based on a number of bytes to be downloaded for the remaining portion(s) of the video content and a video duration time of the remaining portion(s) of the video content. For example, as shown in FIG. 13, bitrate determination logic 1310 determines the recommended bit rate. The recommended bit rate may be determined in accordance with Equations 2-8, as described above. At step 1206, the recommended bit rate is provided, via the network, to an application server coupled between the mobile device and the content provider).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into the combination of Lau et al. and Uppili et al. to improve the quality of experience for a user when consuming media content.
One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).

As to claim 24, Lau et al. teaches an end user device connected to a network, the end user device a comprising: memory unit; a processor; a memory unit operably coupled to the processor (See ¶ [0073], Teaches that the client device 102 may include one or more processor(s) 202, a radio transceiver 204 for wirelessly communicating with the MTN 104, and a memory 206 storing a device operating system (OS) 208, various software applications 210 configured to request/receive data over the MTN 104, a network interface module 212, and the client device node trace files 112); 
wherein the memory unit comprises a client application comprising computer readable instructions of an application awareness algorithm that when executed by the processor cause the processor to: sense inputs from one or more of a plurality of software applications running on the end user device (See ¶ [0065], Teaches that the client device 102 may include a client device Quality of Experience (QoE) module 172, which may be implemented in hardware, firmware, or software to perform operations to generate, gather, collect, formulate, filter, partition, estimate, log, track, or perform any pre-processing or post-processing to transmit the client device QoE diagnostic file(s) 176 to the QoE analyzer 180. In some embodiments, the client device QoE module 172 may monitor some or all of the operations of the client device and may generate or collect operation logs or reports corresponding to each operation. For example, the client device QoE module 172 may monitor a call state of the client device 102, a user interface state, IP Multimedia Subsystem (IMS) Session Initiation Protocol (SIP) messages, client device 102 handovers, Real-Time Transport Protocol (RTP) statistics, call settings, signal data, radio band data, location data, timestamps, and device data.), 
wherein the server is configured to effect one or more changes in the parameters of the network (See ¶¶ [0120], [0123],  Teaches that the cross file analysis module 416 analyzes the merged trace files to determine whether the QoE for users of client devices has degraded to a predefined level. In various embodiments, the cross file analysis module 416 performs analysis using timestamps of trace IDs that match a single data packet, a request/response packet pair, a group of data packets that are part of an established communication session. Moreover, as part of the analysis, the cross file analysis module 416 may identify (e.g., via the KPI module 420 and/or the controls module 418) one or more KPIs to evaluate and a particular service level or service goals associated with the KPI. The QoE may be found to be degraded to the predefined level if the particular service level is not being satisfied (e.g., webpage loading time is longer than two seconds, RTT is greater than one second, etc.). The remedial action module 426 may implement remedial actions to address the problems contributing to the degraded QoE. In various embodiments, the remedial actions may be implemented automatically in accordance with predefined instructions in the controls module 418.).
However, it does not expressly teach and provide the sensed inputs to a server connected to the network.
Uppili et al., from analogous art, teaches and provide the sensed inputs to a server connected to the network (See ¶¶ [0119], [0120], Teaches that a recommended bit rate at which one or more remaining portions of the video content are to be provided to the mobile device via the network are determined based on a number of bytes to be downloaded for the remaining portion(s) of the video content and a video duration time of the remaining portion(s) of the video content. For example, as shown in FIG. 13, bitrate determination logic 1310 determines the recommended bit rate. The recommended bit rate is provided, via the network, to an application server coupled between the mobile device and the content provider.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into Lau et al. to improve the quality of experience for a user when consuming media content.
One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).

Examiner notes that claim 25 is directed to a user device. The " wherein the processor is one of a network processor " clauses in the limitation, however, are directed to processor in the network. According to MPEP 2111.04, "wherein" clauses may raise a question as to the limiting effect of claim language. Claim scope is not limited by claim language that does not require steps to be performed or by claim language that does not limit a claim to a particular structure. As applied to claim 25, the wherein clauses recited above do not affect the structural configuration or functionality of the user device because the limitations of the wherein clause recite functionality performed by the network. Thus, the limitations of the wherein clauses recited above are not given patentable weight in determining whether the claim is rejectable in view of prior art.

As to claim 25, the combination of Lau et al. and Uppili et al. teaches the device according to claim 24 above. Lau et al. further teaches wherein the processor is one of a network processor and a main processor of the end user device (See ¶ [0073], Teaches that the client device 102 may include one or more processor(s) 202). 

As to claim 26, the combination of Lau et al. and Uppili et al. teaches the device according to claim 24 above. Lau et al. further teaches wherein the computer readable instructions are part of a firmware stored in the memory unit (See ¶ [0065], Teaches that the client device 102 may include a client device Quality of Experience (QoE) module 172, which may be implemented in hardware, firmware, or software to perform operations to generate, gather, collect, formulate, filter, partition, estimate, log, track, or perform any pre-processing or post-processing to transmit the client device QoE diagnostic file(s) 176 to the QoE analyzer 180. In some embodiments, the client device QoE module 172 may monitor some or all of the operations of the client device and may generate or collect operation logs or reports corresponding to each operation. For example, the client device QoE module 172 may monitor a call state of the client device 102, a user interface state, IP Multimedia Subsystem (IMS) Session Initiation Protocol (SIP) messages, client device 102 handovers, Real-Time Transport Protocol (RTP) statistics, call settings, signal data, radio band data, location data, timestamps, and device data). 

As to claim 27, the combination of Lau et al. and Uppili et al. teaches the device according to claim 24 above. However, it does not expressly teach wherein the feedback provided to the server comprises a request to effect one or more changes in the parameters of the network for providing a particular quality of experience (QoE) to the one or more software applications running on the end user device.
Uppili et al., from analogous art, teaches wherein the feedback provided to the server comprises a request to effect one or more changes in the parameters of the network for providing a particular quality of experience (QoE) to the one or more software applications running on the end user device (See ¶¶ [0119]-[0120], Teaches that a recommended bit rate at which one or more remaining portions of the video content are to be provided to the mobile device via the network are determined based on a number of bytes to be downloaded for the remaining portion(s) of the video content and a video duration time of the remaining portion(s) of the video content. For example, as shown in FIG. 13, bitrate determination logic 1310 determines the recommended bit rate. The recommended bit rate may be determined in accordance with Equations 2-8, as described above. At step 1206, the recommended bit rate is provided, via the network, to an application server coupled between the mobile device and the content provider).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into the combination of Lau et al. and Uppili et al. to improve the quality of experience for a user when consuming media content.
One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 20160112894 A1) and further in view of Uppili et al. (US 20180115594 A1) and Zheng et al. (US 20130021941 A1).

As to claim 31, Lau et al. teaches the web application according to claim 30 above. Lau et al. further teaches wherein the collected one or more inputs from one or more sources in the end user device comprise: (a) one or more of a bit rate and bandwidth provided by the network to determine if the requirements of the end user device for one or more of a minimum bit rate and a guaranteed bit rate are being met (See ¶¶ [0049], [0039], [0160], Teaches that the QoE optimization system 110 may be configured to monitor and determine whether KPIs for the different data services are being satisfied or not satisfied in association with a particular service level or service goal (e.g., a threshold or model), which may affect the QoE.. Other KPIs for a UE may include application layer KPIs (such as average/minimum/maximum bit rate, traffic burstiness, amount of data bytes transferred), transport layer KPIs (such as transmission control protocol (TCP) retransmissions and TCP resets), radio layer KPIs (such as radio link control (RLC) retransmissions and RLC round trip time (RTT)), and physical layer KPIs (such as physical retransmissions, physical RTT, physical uplink (UL) interference, UE power, RACH time). The correlation and analysis of the traces files and the implementation of the remedial actions may be performed automatically via a preset network configuration when service levels or service goals are not being satisfied); 
(b) latency provided by the network to the end user device (See ¶ [0097], Teaches that example network communications analysis may relate to: packet delay, latency mapping, packet drop rate, congestion windows, packet loss, packet error rate, location of retransmission requests and a number of retransmission requests, etc.). 
However, it does not expressly teach (c) one or more of a bit error rate and a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI); and (d) throughput provided by the network to the end user device.
Zheng et al., from analogous art, teaches (c) one or more of a bit error rate and a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI) (See ¶ [0085], Teaches that the present invention has been described with an example of using the PELR in QC1 as the QoS index; however, the present invention is not limited thereto. Based on the teaching provided herein, those skilled in the art may apply it to for example a packet delay budget in QCI, or further applied to other QoS index, such as error bit rate, error code rate, error symbol rate, packet error rate, packet error loss rate, and signal-to-interference plus noise ratio, etc); 
and (d) throughput provided by the network to the end user device (See ¶ [0045], Teaches that for the PELR, the user's traffic characteristic parameter may be an average throughput and radio resource utilization ratio of respective segments, etc. The higher the throughput of a segments of the link is, or the higher the radio resource utilization ratio is, it means that the greater PELR the link has; on the contrary, the lower the throughput of respective segments is or the less the radio resource utilization ratio is, it means a less PELR).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zheng et al. into the combination of Lau et al. and Uppili et al. to have a simple and effective standardized QoS mechanism to allow an access operator to enable service differentiation and to control the performance experienced by packet traffic for a certain service.
One of ordinary skill in the art would have been motivated because it allows one to have a simple and effective standardized QoS mechanism to allow an access operator to enable service differentiation and to control the performance experienced by packet traffic for a certain service (See Zheng et al. ¶ [0003]).

As to claim 32, the combination of Lau et al. and Uppili et al. and Zheng et al. teaches the device according to claim 31 above. Lau et al. further teaches wherein the sensing module is configured to measure the one or more collected inputs (See ¶ [0067], Teaches that the QoE analyzer 180 may determine a reduced or diminished QoE based on the operational states of the client device 102, KPIs and/or QoE measured or determined by the client device 102, or a QoS measured or determined by the client device 102). 

Claims 2-3, 10-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 20160112894 A1) and Uppili et al. (US 20180115594 A1) and Blouin et al. (US 20080155087 A1) and further in view of Zheng et al. (US 20130021941 A1).

As to claim 2, the combination of Lau et al. and Uppili et al. and Blouin et al. teaches the device according to claim 1 above. Lau et al. further teaches wherein the sensed inputs comprise: a) one or more of a bit rate and bandwidth provided by the network to determine if the requirements of the end user device for one or more of a minimum bit rate and a guaranteed bit rate are being met (See ¶¶ [0049], [0039], [0160], Teaches that the QoE optimization system 110 may be configured to monitor and determine whether KPIs for the different data services are being satisfied or not satisfied in association with a particular service level or service goal (e.g., a threshold or model), which may affect the QoE.. Other KPIs for a UE may include application layer KPIs (such as average/minimum/maximum bit rate, traffic burstiness, amount of data bytes transferred), transport layer KPIs (such as transmission control protocol (TCP) retransmissions and TCP resets), radio layer KPIs (such as radio link control (RLC) retransmissions and RLC round trip time (RTT)), and physical layer KPIs (such as physical retransmissions, physical RTT, physical uplink (UL) interference, UE power, RACH time). The correlation and analysis of the traces files and the implementation of the remedial actions may be performed automatically via a preset network configuration when service levels or service goals are not being satisfied); 
b) latency provided by the network to the end user device (See ¶ [0097], Teaches that example network communications analysis may relate to: packet delay, latency mapping, packet drop rate, congestion windows, packet loss, packet error rate, location of retransmission requests and a number of retransmission requests, etc.). 
However, it does not expressly teach c) one or more of a bit error rate and a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI); and d) throughput provided by the network to the end user device.
Zheng et al., from analogous art, teaches c) one or more of a bit error rate and a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI) (See ¶ [0085], Teaches that the present invention has been described with an example of using the PELR in QC1 as the QoS index; however, the present invention is not limited thereto. Based on the teaching provided herein, those skilled in the art may apply it to for example a packet delay budget in QCI, or further applied to other QoS index, such as error bit rate, error code rate, error symbol rate, packet error rate, packet error loss rate, and signal-to-interference plus noise ratio, etc); 
and d) throughput provided by the network to the end user device (See ¶ [0045], Teaches that for the PELR, the user's traffic characteristic parameter may be an average throughput and radio resource utilization ratio of respective segments, etc. The higher the throughput of a segments of the link is, or the higher the radio resource utilization ratio is, it means that the greater PELR the link has; on the contrary, the lower the throughput of respective segments is or the less the radio resource utilization ratio is, it means a less PELR).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zheng et al. into the combination of Lau et al. and Uppili et al. and Blouin et al. to have a simple and effective standardized QoS mechanism to allow an access operator to enable service differentiation and to control the performance experienced by packet traffic for a certain service.
One of ordinary skill in the art would have been motivated because it allows one to have a simple and effective standardized QoS mechanism to allow an access operator to enable service differentiation and to control the performance experienced by packet traffic for a certain service (See Zheng et al. ¶ [0003]).

As to claim 3, the combination of Lau et al. and Uppili et al. and Blouin et al. and Zheng et al. teaches the device according to claim 2 above. Lau et al. further teaches wherein the sensing module is configured to measure the one or more sensed inputs (See ¶ [0067], Teaches that the QoE analyzer 180 may determine a reduced or diminished QoE based on the operational states of the client device 102, KPIs and/or QoE measured or determined by the client device 102, or a QoS measured or determined by the client device 102). 

As to claim 10, the combination of Lau et al. and Uppili et al. and Blouin et al. teaches the method according to claim 9 above. Lau et al. further teaches wherein the sensed inputs comprise: a. a bit rate and/or bandwidth provided by the network to determine if the requirements of the end user device for one or more of a minimum bit rate and a guaranteed bit rate are being met (See ¶¶ [0049], [0039], [0160], Teaches that the QoE optimization system 110 may be configured to monitor and determine whether KPIs for the different data services are being satisfied or not satisfied in association with a particular service level or service goal (e.g., a threshold or model), which may affect the QoE.. Other KPIs for a UE may include application layer KPIs (such as average/minimum/maximum bit rate, traffic burstiness, amount of data bytes transferred), transport layer KPIs (such as transmission control protocol (TCP) retransmissions and TCP resets), radio layer KPIs (such as radio link control (RLC) retransmissions and RLC round trip time (RTT)), and physical layer KPIs (such as physical retransmissions, physical RTT, physical uplink (UL) interference, UE power, RACH time). The correlation and analysis of the traces files and the implementation of the remedial actions may be performed automatically via a preset network configuration when service levels or service goals are not being satisfied); 
b. latency provided by the network to the end user device (See ¶ [0097], Teaches that example network communications analysis may relate to: packet delay, latency mapping, packet drop rate, congestion windows, packet loss, packet error rate, location of retransmission requests and a number of retransmission requests, etc.);
 c. gaming parameters comprising load time and API latency that are obtained by interacting with a gaming application on the end user device (See ¶¶ [0049], [0097], Teaches that examples of KPIs for web browsing, as well as other applications executing on the client device 102, may include webpage loading time, Domain Name System (DNS) lookup time, Transmission Control Protocol (TCP) connect time, TCP round trip time (RTT), Hypertext Transfer Protocol (HTTP) response time, and so forth. Example network communications analysis may relate to: packet delay, latency mapping, packet drop rate, congestion windows, packet loss, packet error rate, location of retransmission requests and a number of retransmission requests, etc.).
However, it does not expressly teach d. a bit error rate and/or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI); and e. throughput provided by the network to the end user device.
Zheng et al., from analogous art, teaches d. a bit error rate and/or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI) (See ¶ [0085], Teaches that the present invention has been described with an example of using the PELR in QC1 as the QoS index; however, the present invention is not limited thereto. Based on the teaching provided herein, those skilled in the art may apply it to for example a packet delay budget in QCI, or further applied to other QoS index, such as error bit rate, error code rate, error symbol rate, packet error rate, packet error loss rate, and signal-to-interference plus noise ratio, etc); 
and e. throughput provided by the network to the end user device (See ¶ [0045], Teaches that for the PELR, the user's traffic characteristic parameter may be an average throughput and radio resource utilization ratio of respective segments, etc. The higher the throughput of a segments of the link is, or the higher the radio resource utilization ratio is, it means that the greater PELR the link has; on the contrary, the lower the throughput of respective segments is or the less the radio resource utilization ratio is, it means a less PELR).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zheng et al. into the combination of Lau et al. and Uppili et al. and Blouin et al. to have a simple and effective standardized QoS mechanism to allow an access operator to enable service differentiation and to control the performance experienced by packet traffic for a certain service.
One of ordinary skill in the art would have been motivated because it allows one to have a simple and effective standardized QoS mechanism to allow an access operator to enable service differentiation and to control the performance experienced by packet traffic for a certain service (See Zheng et al. ¶ [0003]).

As to claim 11, the combination of Lau et al. and Uppili et al. and Blouin et al. and Zheng et al. teaches the method according to claim 10 above. Lau et al. further teaches wherein the sensing module is configured to measure the one or more sensed inputs (See ¶ [0067], Teaches that the QoE analyzer 180 may determine a reduced or diminished QoE based on the operational states of the client device 102, KPIs and/or QoE measured or determined by the client device 102, or a QoS measured or determined by the client device 102). 

As to claim 21, the combination of Lau et al. and Uppili et al. and Blouin et al. teaches the operating system architecture according to claim 20 above. Lau et al. further teaches wherein the computer readable instructions when executed by the processor further cause the processor to: cause a sensing module that is integrated into the operating system to: (a) sense the inputs from the one or more software applications running on the end user device, wherein the inputs comprise one or more of: i. a bit rate and/or bandwidth provided by the network to determine if the requirements of the end user device for one or more of a minimum bit rate and a guaranteed bit rate are being met (See ¶¶ [0049], [0039], [0160], Teaches that the QoE optimization system 110 may be configured to monitor and determine whether KPIs for the different data services are being satisfied or not satisfied in association with a particular service level or service goal (e.g., a threshold or model), which may affect the QoE.. Other KPIs for a UE may include application layer KPIs (such as average/minimum/maximum bit rate, traffic burstiness, amount of data bytes transferred), transport layer KPIs (such as transmission control protocol (TCP) retransmissions and TCP resets), radio layer KPIs (such as radio link control (RLC) retransmissions and RLC round trip time (RTT)), and physical layer KPIs (such as physical retransmissions, physical RTT, physical uplink (UL) interference, UE power, RACH time). The correlation and analysis of the traces files and the implementation of the remedial actions may be performed automatically via a preset network configuration when service levels or service goals are not being satisfied); 
ii. latency provided by the network to the end user device (See ¶ [0097], Teaches that example network communications analysis may relate to: packet delay, latency mapping, packet drop rate, congestion windows, packet loss, packet error rate, location of retransmission requests and a number of retransmission requests, etc.);
iii. gaming parameters comprising load time and API latency that are obtained by interacting with a gaming application on the end user device (See ¶¶ [0049], [0097], Teaches that examples of KPIs for web browsing, as well as other applications executing on the client device 102, may include webpage loading time, Domain Name System (DNS) lookup time, Transmission Control Protocol (TCP) connect time, TCP round trip time (RTT), Hypertext Transfer Protocol (HTTP) response time, and so forth. Example network communications analysis may relate to: packet delay, latency mapping, packet drop rate, congestion windows, packet loss, packet error rate, location of retransmission requests and a number of retransmission requests, etc.);
v. video parameters comprising video start time, video end time, bandwidth required by the video, buffering durations and number of bufferings in a specific interval, video resolution, time when a video was paused, time when a video was resumed, and video genre by interacting with a software application that is playing the video on the end user device (See ¶ [0049], Teaches that Examples of KPIs for video streaming and video conferencing, as well as other applications executing on the client device 102, may include application start delays, catalog browsing, searching delay, video start delay, fast forward and rewind delay, a number of buffering events, duration per buffering event, rebuffering ratio, a video frame rate, and so forth. Other KPIs for a UE may include application layer KPIs (such as average/minimum/maximum bit rate, traffic burstiness, amount of data bytes transferred), transport layer KPIs (such as transmission control protocol (TCP) retransmissions and TCP resets), radio layer KPIs (such as radio link control (RLC) retransmissions and RLC round trip time (RTT)), and physical layer KPIs (such as physical retransmissions, physical RTT, physical uplink (UL) interference, UE power, RACH time). The KPIs provided above are presented as examples, and thus, the list is not exhaustive. Rather, service providers and/or network providers may contemplate a large number of different KPIs which aid in gauging the QoE associated with the data services provided).
However, it does not expressly teach iv. a bit error rate and/or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI); and vi. throughput provided by the network to the end user device.
Zheng et al., from analogous art, teaches iv. a bit error rate and/or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI) (See ¶ [0085], Teaches that the present invention has been described with an example of using the PELR in QC1 as the QoS index; however, the present invention is not limited thereto. Based on the teaching provided herein, those skilled in the art may apply it to for example a packet delay budget in QCI, or further applied to other QoS index, such as error bit rate, error code rate, error symbol rate, packet error rate, packet error loss rate, and signal-to-interference plus noise ratio, etc); 
and vi. throughput provided by the network to the end user device (See ¶ [0045], Teaches that for the PELR, the user's traffic characteristic parameter may be an average throughput and radio resource utilization ratio of respective segments, etc. The higher the throughput of a segments of the link is, or the higher the radio resource utilization ratio is, it means that the greater PELR the link has; on the contrary, the lower the throughput of respective segments is or the less the radio resource utilization ratio is, it means a less PELR).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zheng et al. into the combination of Lau et al. and Uppili et al. and Blouin et al. to have a simple and effective standardized QoS mechanism to allow an access operator to enable service differentiation and to control the performance experienced by packet traffic for a certain service.
One of ordinary skill in the art would have been motivated because it allows one to have a simple and effective standardized QoS mechanism to allow an access operator to enable service differentiation and to control the performance experienced by packet traffic for a certain service (See Zheng et al. ¶ [0003]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 20160112894 A1) and Uppili et al. (US 20180115594 A1) and Blouin et al. (US 20080155087 A1) and further in view of Joul et al. (US 20190313267 A1).

As to claim 7, the combination of Lau et al. and Uppili et al. and Blouin et al. teaches the device according to claim 1 above. However, it does not expressly teach wherein the sensing module is further configured to sense one or more of: a Policy Charging and Rules Function (PCRF) and sense the plans and subscriptions of a user to provide relevant information to a Complex Rules Engine as part of processing the sensed inputs; and interact with a software application running in a cloud server, to obtain additional information regarding one or more of the sensed inputs, parameters of the end user device, and historical information.
Joul et al., from analogous art, teaches wherein the sensing module is further configured to sense one or more of: a Policy Charging and Rules Function (PCRF) and sense the plans and subscriptions of a user to provide relevant information to a Complex Rules Engine as part of processing the sensed inputs; and interact with a software application running in a cloud server, to obtain additional information regarding one or more of the sensed inputs, parameters of the end user device, and historical information (See ¶¶ [0029], [0040], Teaches that the QoE server 150 obtains a request from a user device 110 to provide QoE information. Additionally, the QoE request can include location information identifying a location for the user devices, such as GPS coordinates, mobile infrastructure identifier information (e.g., eNode B or base stations in range) or other identification information. The QoE server 150 can cause the user device 110 to visualize the estimate QoE factors. Illustratively, the QoE server 150 can utilize the same API utilized by the user device 110 to request the QoE factor information and the resulting information for visualization can be considered responsive to the request. In one embodiment, the QoE server 150 can transmit the QoE factor information by itself for processing the user device 110 into interfaces or visualizations).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Joul et al. into the combination of Lau et al. and Uppili et al. and Blouin et al. to determine and visualize a metric that represents expected quality of experience (“QoE”) regarding services on identified user devices in a wireless communication network.
One of ordinary skill in the art would have been motivated because it allows one to determine and visualize a metric that represents expected quality of experience (“QoE”) regarding services on identified user devices in a wireless communication network (See Joul et al. ¶ [0010]).

Claims 13-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 20160112894 A1) and further in view of Uppili et al. (US 20180115594 A1) and Blouin et al. (US 20080155087 A1) and KHIRALLAH et al. (US 20200280871 A1).

As to claim 13, Lau et al. teaches an end user device connected to a network, the end user device comprising: a memory unit; a processor operably coupled to the memory unit (See ¶ [0073], Teaches that the client device 102 may include one or more processor(s) 202, a radio transceiver 204 for wirelessly communicating with the MTN 104, and a memory 206 storing a device operating system (OS) 208, various software applications 210 configured to request/receive data over the MTN 104, a network interface module 212, and the client device node trace files 112); 
a client application comprising computer readable instructions of an application awareness algorithm stored in the memory unit of the end user device, wherein the computer readable instructions when executed by the processor of the end user device cause the processor to: sense, using a sensing module, inputs from one or more sources, wherein the sources comprise one or more points in the network, one or more of a plurality of software applications running on the end user device, one or more software integrated in an operating system of the end user device, and firmware integrated in the processor of the end user device (See ¶ [0065], Teaches that the client device 102 may include a client device Quality of Experience (QoE) module 172, which may be implemented in hardware, firmware, or software to perform operations to generate, gather, collect, formulate, filter, partition, estimate, log, track, or perform any pre-processing or post-processing to transmit the client device QoE diagnostic file(s) 176 to the QoE analyzer 180. In some embodiments, the client device QoE module 172 may monitor some or all of the operations of the client device and may generate or collect operation logs or reports corresponding to each operation. For example, the client device QoE module 172 may monitor a call state of the client device 102, a user interface state, IP Multimedia Subsystem (IMS) Session Initiation Protocol (SIP) messages, client device 102 handovers, Real-Time Transport Protocol (RTP) statistics, call settings, signal data, radio band data, location data, timestamps, and device data.).
However, it does not expressly teach process, using a processing module, the sensed inputs in said end user device, or on a cloud server, along with Business logic, subscriber SLA and other relevant subscriber information of the user obtained from one or more of the content provider, telecom operator, a complex rules engine to determine one or more changes in parameters of the network for providing a particular quality of experience (QoE) by the network to a user of the end user device; provide, using an acting module, the determined changes as feedback to a server connected to the network, wherein the server is configured to effect the one or more determined changes in the parameters of the network for providing the particular network slice.
Uppili et al., from analogous art, teaches provide, using an acting module, the determined changes as feedback to a server connected to the network (See ¶¶ [0119], [0120], Teaches that a recommended bit rate at which one or more remaining portions of the video content are to be provided to the mobile device via the network are determined based on a number of bytes to be downloaded for the remaining portion(s) of the video content and a video duration time of the remaining portion(s) of the video content. For example, as shown in FIG. 13, bitrate determination logic 1310 determines the recommended bit rate. The recommended bit rate is provided, via the network, to an application server coupled between the mobile device and the content provider.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into Lau et al. to improve the quality of experience for a user when consuming media content.
One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).
However, it does not expressly teach process, using a processing module, the sensed inputs in said end user device, or on a cloud server, along with Business logic, subscriber SLA and other relevant subscriber information of the user obtained from one or more of the content provider, telecom operator, a complex rules engine to determine one or more changes in parameters of the network for providing a particular quality of experience (QoE) by the network to a user of the end user device; wherein the server is configured to effect the one or more determined changes in the parameters of the network for providing the particular network slice.
Blouin et al., from analogous art, teaches process, using a processing module, the sensed inputs in said end user device, or on a cloud server, along with Business logic, subscriber SLA and other relevant subscriber information of the user obtained from one or more of the content provider, telecom operator, a complex rules engine to determine one or more changes in parameters of the network for providing a particular quality of experience (QoE) by the network to a user of the end user device; wherein the server is configured to effect the one or more determined changes in the parameters of the network for providing the particular network slice (See ¶¶ [0026]-[0028], [0044], [0166] and Fig. 4, Teaches that the first step in the process is to determine the end-to-end Quality of Experience (QoE) requirements for the various applications that will be using the network. Once the QoE requirements are known, they may be mapped to QoS requirements that may be designed into the network. There are many different factors that may influence the user's quality of experience when interacting with a network. Thus, quality of experience is not simply a determination of bandwidth, it also includes the ability of the network to deliver what the user needs. In addition to the physical impairment aspects, the process should also take into account the commercial aspects of the service, which may be implemented as service level agreements (SLAs) with customers (104). A SLA is used to specify parameters associated with the service that are to be provided by the network. Since the network service provider will be contractually obligated to its customers according to the SLAs that it has in place, the process of designing a network or upgrading the network should take these factors into account as well. The SLA requirements should thus also be used when designing the network/upgrade so that the requirement of the SLA may be implemented on the network. The characteristics of the SLA are then used in connection with the network topology to characterize traffic demands on the network (105). Once the service has been implemented on the network and is in use by customers, the QoE server may monitor the network (109) to determine if there are any QoE problems. Where the QoE server determines that the network is not in compliance with a SLA or otherwise is experiencing performance issues (110) the QoE server may revisit the capacity planning and dimensioning process (106) to determine if an upgrade to the network is warranted.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Blouin et al. into the combination of Lau et al. and Uppili et al. to monitor for QoE violations and controlled or adjusted to achieve the intended QoE.
One of ordinary skill in the art would have been motivated because it allows one to monitor for QoE violations and controlled or adjusted to achieve the intended QoE (See Blouin et al. ¶ [0016]).
However, it does not expressly teach providing a particular network slice.
KHIRALLAH et al., from analogous art, teaches providing a particular network slice (See ¶¶ [0115], [0119], Teaches that the QoE experienced at the UE 3 for each of the plurality of QoS flows is respectively monitored by making appropriate measurements. The UE 3 reports, at S806, QoE information acquired by the UE 3 as a result of the monitoring at S802. The base station 5 optimises the resource allocation for a given DRB, based on the reported QoE information to ensuring that an acceptable QoE is reached for all QoS flows on that DRB at the UE 3.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of KHIRALLAH et al. into the combination of Lau et al. and Uppili et al. and Blouin et al. to maintain quality of service (QoS) information related to a communication session for a user equipment (UE and perform an action to optimize the maintained QoS information based on the received QoS information.
One of ordinary skill in the art would have been motivated because it allows one to maintain quality of service (QoS) information related to a communication session for a user equipment (UE and perform an action to optimize the maintained QoS information based on the received QoS information (See KHIRALLAH et al. ¶ [0029]).

As to claim 14, the combination of Lau et al. and Uppili et al. and Blouin et al. and KHIRALLAH et al. teaches the device according to claim 13 above. However, it does not expressly teach wherein the sensing module is further configured to sense one or more of: gaming parameters comprising load time and API latency by interacting with a gaming application on the end user device; video parameters comprising video start time, video end time, bandwidth required by the video, buffering durations and number of bufferings in a specific interval, video resolution, time when a video was paused, time when a video was resumed, and video genre by interacting with a software application that is playing the video on the end user device; the one or more of the plurality of software applications running on the end user device by interacting with the operating system of the end user device to obtain identifiers of the one or more of the plurality of software applications, and wherein the sensed input comprises an identifier of the particular network slice; an IP address of the end user device, and wherein the client application is further configured to associate the sensed IP address to a Mobile Subscriber International Subscriber Directory Number (MSISDN) of a user; and parameters of the end user device comprising the operating system on the end user device, version of the operating system, display parameters of the end user device, and the memory parameters of the end user device.
Uppili et al., from analogous art, teaches wherein the sensing module is further configured to sense one or more of: gaming parameters comprising load time and API latency by interacting with a gaming application on the end user device; video parameters comprising video start time, video end time, bandwidth required by the video, buffering durations and number of bufferings in a specific interval, video resolution, time when a video was paused, time when a video was resumed, and video genre by interacting with a software application that is playing the video on the end user device; the one or more of the plurality of software applications running on the end user device by interacting with the operating system of the end user device to obtain identifiers of the one or more of the plurality of software applications, and wherein the sensed input comprises an identifier of the particular network slice; an IP address of the end user device, and wherein the client application is further configured to associate the sensed IP address to a Mobile Subscriber International Subscriber Directory Number (MSISDN) of a user; and parameters of the end user device comprising the operating system on the end user device, version of the operating system, display parameters of the end user device, and the memory parameters of the end user device (See ¶ [0062], Teaches that in accordance with another embodiment, in lieu of querying NI logic 220 for the first identifier (e.g., the MSISDN associated with user equipment 202), QoE improvement logic 210 may query Network Address Translation (NAT) equipment (e.g., a router, a gateway, and/or the like) that is coupled to communications network 204 or another device coupled to the NAT equipment, such as Network Intelligence equipment. The NAT equipment or Network Intelligence equipment may maintain a mapping between (1) an external IP address and/or port number combination associated with user equipment 202; and (2) an internal IP address and/or port number combination and MSISIDN of user equipment 202. The external IP address is an identifier associated with user equipment that is known to entities outside of communications network 204. The internal IP address is an identifier that is known internally to communications network 204. The above-described second identifier is an example of an internal IP address. For example, in the event QoE improvement logic 210 requires the first identifier associated with user equipment 202, QoE improvement logic 210 may send a query that includes the external IP address and/or port number associated with user equipment 202 to the NAT equipment. In response, the NAT equipment or Network Intelligence equipment returns the first identifier (e.g., the MSISDN) and/or second identifier (e.g., the internal IP address) associated with user equipment 202 to QoE improvement logic 210).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into the combination of Lau et al. and Uppili et al. and Blouin et al. and KHIRALLAH et al. to improve the quality of experience for a user when consuming media content.
One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).

As to claim 17, the combination of Lau et al. and Uppili et al. and Blouin et al. and KHIRALLAH et al.  teaches the device according to claim 13 above. However, it does not expressly teach wherein the sensed inputs and parameters of the end user device are processed in a cloud server along with Business logic, subscriber SLA and other relevant subscriber information of the user obtained from one or more of the content provider, telecom operator, a complex rules engine in order to enable the acting module to provide the determined changes as feedback to a server connected to the network.
Uppili et al., from analogous art, teaches wherein the sensed inputs and parameters of the end user device are processed in a cloud server along with Business logic, subscriber SLA and other relevant subscriber information of the user obtained from one or more of the content provider, telecom operator, a complex rules engine in order to enable the acting module to provide the determined changes as feedback to a server connected to the network (See ¶¶ [0118], [0119], [0120], [0145], Teaches that a first portion of video content is received from a content provider via a network. A recommended bit rate at which one or more remaining portions of the video content are to be provided to the mobile device via the network are determined based on a number of bytes to be downloaded for the remaining portion(s) of the video content and a video duration time of the remaining portion(s) of the video content. For example, as shown in FIG. 13, bitrate determination logic 1310 determines the recommended bit rate. The recommended bit rate is provided, via the network, to an application server coupled between the mobile device and the content provider. The policy detection and application logic may comprise a decision engine that is configured to decide whether a service (e.g., a video content providing service) can be offered or be denied. The decision engine may receive input (e.g., a request) from a service requesting entity (e.g., one or more services associated with the content provider (e.g., content provider 206 and/or content provider 1106, as respectively shown in FIGS. 2 and 11), compare the request with the service policies/constraints provisioned by both the operator of the communications network (e.g., the MNO of the communications network and the content provider, and provide the decision about policy level feasibility.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into the combination of Lau et al. and Uppili et al. and Blouin et al. and KHIRALLAH et al. to improve the quality of experience for a user when consuming media content.
One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).

As to claim 18, the combination of Lau et al. and Uppili et al. and Blouin et al. and KHIRALLAH et al. teaches the device according to claim 13 above. However, it does not expressly teach wherein the acting module communicates to the server, the determined changes, wherein the determined changes comprise: a) a request to a Network Slice Management Function (NSMF) of the network to request for a specific network slice for a software application, wherein the network slice is one of a maximum of eight slices which are simultaneously accessible by the end user device; b) a specific Guaranteed Bit Rate (GBR) in a 5G network; c) a specific Quality of Service for the 5G network (5QI) to assure a predetermined latency for the requirement of the one or more software applications; and d) a specific delay-critical bearer.
KHIRALLAH et al., from analogous art, teaches wherein the acting module communicates to the server, the determined changes, wherein the determined changes comprise: a) a request to a Network Slice Management Function (NSMF) of the network to request for a specific network slice for a software application, wherein the network slice is one of a maximum of eight slices which are simultaneously accessible by the end user device; b) a specific Guaranteed Bit Rate (GBR) in a 5G network; c) a specific Quality of Service for the 5G network (5QI) to assure a predetermined latency for the requirement of the one or more software applications; and d) a specific delay-critical bearer (See ¶¶ [0135], [0010], Teaches that the base station 5 off-loads, at S1208, one or more QoE degraded QoS flows by re-mapping the affected QoS flow(s) to another existing DRB (e.g. one having more stringent QoS requirements). In FIG. 12(B) the base station 5 odd-loads, at S1210, one or more QoE degraded QoS flows by establishing one or more new DRBs and re-mapping the affected QoS flow(s) to the new DRB(s). Each QoS flow (GBR and Non-GBR) is associated with a 5QI, an ARP and a number of other flow type dependent QoS parameters. Each GBR QoS flow, for example, is also associated with a Guaranteed Flow Bit Rate (GFBR) for both uplink (UL) and downlink (DL) which denotes the bit rate that may be expected to be provided by the GBR QoS flow. Each GBR QoS flow is also associated with a Maximum Flow Bit Rate (MFBR) for both UL and DL which limits the bit rate that may be expected to be provided by a GBR QoS flow (e.g. if the MFBR is exceeded, excess traffic may get discarded by a rate shaping function).).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of KHIRALLAH et al. into the combination of Lau et al. and Uppili et al. and Blouin et al. and KHIRALLAH et al. to maintain quality of service (QoS) information related to a communication session for a user equipment (UE and perform an action to optimize the maintained QoS information based on the received QoS information.
One of ordinary skill in the art would have been motivated because it allows one to maintain quality of service (QoS) information related to a communication session for a user equipment (UE and perform an action to optimize the maintained QoS information based on the received QoS information (See KHIRALLAH et al. ¶ [0029]).

Examiner notes that claim 19 is directed to an end user device. The “wherein an Application Function utilizes the sensing module and the processing module to change User Equipment Route Selection Policies (URSP) rules in the end user device which associate the Applications and/or traffic types, to specific network slices, dynamically in real- time, via a Policy and Charging Control Framework (PCF) " clauses in the limitation, however, are directed to Application Function performed by the network. According to MPEP 2111.04, "wherein" clauses may raise a question as to the limiting effect of claim language. Claim scope is not limited by claim language that does not require steps to be performed or by claim language that does not limit a claim to a particular structure. As applied to claim 19, the wherein clauses recited above do not affect the structural configuration or functionality of the user device because the limitations of the wherein clause recite functionality performed by the network. Thus, the limitations of the wherein clauses recited above are not given patentable weight in determining whether the claim is rejectable in view of prior art.

As to claim 19, the combination of Lau et al. and Uppili et al. and Blouin et al. and KHIRALLAH et al.  teaches the device according to claim 13 above. Lau et al. further teaches wherein an Application Function utilizes the sensing module and the processing module to change User Equipment Route Selection Policies (URSP) rules in the end user device which associate the Applications and/or traffic types, to specific network slices, dynamically in real- time, via a Policy and Charging Control Framework (PCF) (See ¶ [0065], Teaches that the client device 102 may include a client device Quality of Experience (QoE) module 172, which may be implemented in hardware, firmware, or software to perform operations to generate, gather, collect, formulate, filter, partition, estimate, log, track, or perform any pre-processing or post-processing to transmit the client device QoE diagnostic file(s) 176 to the QoE analyzer 180.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 20160112894 A1) and Uppili et al. (US 20180115594 A1) and Blouin et al. (US 20080155087 A1) and KHIRALLAH et al. (US 20200280871 A1) and further in view of Zheng et al. (US 20130021941 A1).

As to claim 15, the combination of Lau et al. and Uppili et al. and Blouin et al. and KHIRALLAH et al.  teaches the device according to claim 13 above. Lau et al. further teaches wherein the inputs sensed by the sensing module comprise one or more of: a) a bit rate and/or bandwidth provided by the network to determine if the requirements of the end user device for one or more of a minimum bit rate and a guaranteed bit rate are being met (See ¶¶ [0049], [0039], [0160], Teaches that the QoE optimization system 110 may be configured to monitor and determine whether KPIs for the different data services are being satisfied or not satisfied in association with a particular service level or service goal (e.g., a threshold or model), which may affect the QoE.. Other KPIs for a UE may include application layer KPIs (such as average/minimum/maximum bit rate, traffic burstiness, amount of data bytes transferred), transport layer KPIs (such as transmission control protocol (TCP) retransmissions and TCP resets), radio layer KPIs (such as radio link control (RLC) retransmissions and RLC round trip time (RTT)), and physical layer KPIs (such as physical retransmissions, physical RTT, physical uplink (UL) interference, UE power, RACH time). The correlation and analysis of the traces files and the implementation of the remedial actions may be performed automatically via a preset network configuration when service levels or service goals are not being satisfied); 
b) latency provided by the network to the end user device (See ¶ [0097], Teaches that example network communications analysis may relate to: packet delay, latency mapping, packet drop rate, congestion windows, packet loss, packet error rate, location of retransmission requests and a number of retransmission requests, etc.). 
However, it does not expressly teach c) a bit error rate and/or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI); and d) throughput provided by the network to the end user device.
Zheng et al., from analogous art, teaches c) a bit error rate and/or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI); (See ¶ [0085], Teaches that the present invention has been described with an example of using the PELR in QC1 as the QoS index; however, the present invention is not limited thereto. Based on the teaching provided herein, those skilled in the art may apply it to for example a packet delay budget in QCI, or further applied to other QoS index, such as error bit rate, error code rate, error symbol rate, packet error rate, packet error loss rate, and signal-to-interference plus noise ratio, etc); 
and d) throughput provided by the network to the end user device (See ¶ [0045], Teaches that for the PELR, the user's traffic characteristic parameter may be an average throughput and radio resource utilization ratio of respective segments, etc. The higher the throughput of a segments of the link is, or the higher the radio resource utilization ratio is, it means that the greater PELR the link has; on the contrary, the lower the throughput of respective segments is or the less the radio resource utilization ratio is, it means a less PELR).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zheng et al. into the combination of Lau et al. and Uppili et al. and Blouin et al. and KHIRALLAH et al. to have a simple and effective standardized QoS mechanism to allow an access operator to enable service differentiation and to control the performance experienced by packet traffic for a certain service.
One of ordinary skill in the art would have been motivated because it allows one to have a simple and effective standardized QoS mechanism to allow an access operator to enable service differentiation and to control the performance experienced by packet traffic for a certain service (See Zheng et al. ¶ [0003]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 20160112894 A1) and Uppili et al. (US 20180115594 A1) and Blouin et al. (US 20080155087 A1) and KHIRALLAH et al. (US 20200280871 A1) and further in view of Joul et al. (US 20190313267 A1).

As to claim 16, the combination of Lau et al. and Uppili et al. and Blouin et al. and KHIRALLAH et al. teaches the device according to claim 13 above. However, it does not expressly teach wherein the sensing module is further configured to sense one or more of: a Policy Charging and Rules Function (PCRF) and sense the plans and subscriptions of the user to provide relevant information to a Complex Rules Engine as part of processing the sensed inputs; and interact with a software application running in a cloud server, to obtain additional information regarding one or more of the sensed inputs, parameters of the end user device, and historical information.
Joul et al., from analogous art, teaches wherein the sensing module is further configured to sense one or more of: a Policy Charging and Rules Function (PCRF) and sense the plans and subscriptions of the user to provide relevant information to a Complex Rules Engine as part of processing the sensed inputs; and interact with a software application running in a cloud server, to obtain additional information regarding one or more of the sensed inputs, parameters of the end user device, and historical information (See ¶¶ [0029], [0040], Teaches that the QoE server 150 obtains a request from a user device 110 to provide QoE information. Additionally, the QoE request can include location information identifying a location for the user devices, such as GPS coordinates, mobile infrastructure identifier information (e.g., eNode B or base stations in range) or other identification information. The QoE server 150 can cause the user device 110 to visualize the estimate QoE factors. Illustratively, the QoE server 150 can utilize the same API utilized by the user device 110 to request the QoE factor information and the resulting information for visualization can be considered responsive to the request. In one embodiment, the QoE server 150 can transmit the QoE factor information by itself for processing the user device 110 into interfaces or visualizations).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Joul et al. into the combination of Lau et al. and Uppili et al. and Blouin et al. and KHIRALLAH et al. to determine and visualize a metric that represents expected quality of experience (“QoE”) regarding services on identified user devices in a wireless communication network.
One of ordinary skill in the art would have been motivated because it allows one to determine and visualize a metric that represents expected quality of experience (“QoE”) regarding services on identified user devices in a wireless communication network (See Joul et al. ¶ [0010]).

Claims 23, 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 20160112894 A1) and further in view of Uppili et al. (US 20180115594 A1) and KHIRALLAH et al. (US 20200280871 A1).

As to claim 23, the combination of Lau et al. and Uppili et al. operating system architecture the device according to claim 20 above. Lau et al. further teaches wherein the feedback provided to the server comprises a request to effect one or more changes in the parameters of the network for providing a particular network slice to the one or more software applications running on the end user device (See ¶¶ [0120], [0123],  Teaches that the cross file analysis module 416 analyzes the merged trace files to determine whether the QoE for users of client devices has degraded to a predefined level. In various embodiments, the cross file analysis module 416 performs analysis using timestamps of trace IDs that match a single data packet, a request/response packet pair, a group of data packets that are part of an established communication session. Moreover, as part of the analysis, the cross file analysis module 416 may identify (e.g., via the KPI module 420 and/or the controls module 418) one or more KPIs to evaluate and a particular service level or service goals associated with the KPI. The QoE may be found to be degraded to the predefined level if the particular service level is not being satisfied (e.g., webpage loading time is longer than two seconds, RTT is greater than one second, etc.). The remedial action module 426 may implement remedial actions to address the problems contributing to the degraded QoE. In various embodiments, the remedial actions may be implemented automatically in accordance with predefined instructions in the controls module 418.).
However, it does not expressly teach providing a particular network slice.
KHIRALLAH et al., from analogous art, teaches providing a particular network slice (See ¶¶ [0115], [0119], Teaches that the QoE experienced at the UE 3 for each of the plurality of QoS flows is respectively monitored by making appropriate measurements. The UE 3 reports, at S806, QoE information acquired by the UE 3 as a result of the monitoring at S802. The base station 5 optimises the resource allocation for a given DRB, based on the reported QoE information to ensuring that an acceptable QoE is reached for all QoS flows on that DRB at the UE 3.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of KHIRALLAH et al. into the combination of Lau et al. and Uppili et al. to maintain quality of service (QoS) information related to a communication session for a user equipment (UE and perform an action to optimize the maintained QoS information based on the received QoS information.
One of ordinary skill in the art would have been motivated because it allows one to maintain quality of service (QoS) information related to a communication session for a user equipment (UE and perform an action to optimize the maintained QoS information based on the received QoS information (See KHIRALLAH et al. ¶ [0029]).

As to claim 28, the combination of Lau et al. and Uppili et al. device the device according to claim 24 above. Lau et al. further teaches wherein the feedback provided to the server comprises a request to effect one or more changes in the parameters of the network for providing a particular network slice to the one or more software applications running on the end user device (See ¶¶ [0120], [0123],  Teaches that the cross file analysis module 416 analyzes the merged trace files to determine whether the QoE for users of client devices has degraded to a predefined level. In various embodiments, the cross file analysis module 416 performs analysis using timestamps of trace IDs that match a single data packet, a request/response packet pair, a group of data packets that are part of an established communication session. Moreover, as part of the analysis, the cross file analysis module 416 may identify (e.g., via the KPI module 420 and/or the controls module 418) one or more KPIs to evaluate and a particular service level or service goals associated with the KPI. The QoE may be found to be degraded to the predefined level if the particular service level is not being satisfied (e.g., webpage loading time is longer than two seconds, RTT is greater than one second, etc.). The remedial action module 426 may implement remedial actions to address the problems contributing to the degraded QoE. In various embodiments, the remedial actions may be implemented automatically in accordance with predefined instructions in the controls module 418.).
However, it does not expressly teach providing a particular network slice.
KHIRALLAH et al., from analogous art, teaches providing a particular network slice (See ¶¶ [0115], [0119], Teaches that the QoE experienced at the UE 3 for each of the plurality of QoS flows is respectively monitored by making appropriate measurements. The UE 3 reports, at S806, QoE information acquired by the UE 3 as a result of the monitoring at S802. The base station 5 optimises the resource allocation for a given DRB, based on the reported QoE information to ensuring that an acceptable QoE is reached for all QoS flows on that DRB at the UE 3.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of KHIRALLAH et al. into the combination of Lau et al. and Uppili et al. to maintain quality of service (QoS) information related to a communication session for a user equipment (UE and perform an action to optimize the maintained QoS information based on the received QoS information.
One of ordinary skill in the art would have been motivated because it allows one to maintain quality of service (QoS) information related to a communication session for a user equipment (UE and perform an action to optimize the maintained QoS information based on the received QoS information (See KHIRALLAH et al. ¶ [0029]).

As to claim 33, Lau et al. teaches the web application according to claim 30 above. Lau et al. further teaches wherein the server is configured to effect one or more changes in the parameters of the network for providing a particular quality of experience (QoE) to a user of the end user device (See ¶¶ [0120], [0123],  Teaches that the cross file analysis module 416 analyzes the merged trace files to determine whether the QoE for users of client devices has degraded to a predefined level. In various embodiments, the cross file analysis module 416 performs analysis using timestamps of trace IDs that match a single data packet, a request/response packet pair, a group of data packets that are part of an established communication session. Moreover, as part of the analysis, the cross file analysis module 416 may identify (e.g., via the KPI module 420 and/or the controls module 418) one or more KPIs to evaluate and a particular service level or service goals associated with the KPI. The QoE may be found to be degraded to the predefined level if the particular service level is not being satisfied (e.g., webpage loading time is longer than two seconds, RTT is greater than one second, etc.). The remedial action module 426 may implement remedial actions to address the problems contributing to the degraded QoE. In various embodiments, the remedial actions may be implemented automatically in accordance with predefined instructions in the controls module 418). 
However, it does not expressly teach wherein the changes in the parameters of the network for providing the particular quality of experience (QoE) comprise one or more of: a) changes to bandwidth provided by the network, latency provided by the network, throughput provided by the network, and bit rate provided by the network; b) a specific Guaranteed Bit Rate (GBR) in a 4G and 5G network; c) a specific Quality of Service for the 5G network (5QI) and in 4G network (QCI) to assure a predetermined latency for the requirement of the one or more software applications; and d) a specific delay-critical bearer a in 5G network and dedicated bearer in a 4G network.
Uppili et al., from analogous art, teaches wherein the changes in the parameters of the network for providing the particular quality of experience (QoE) comprise one or more of: a) changes to bandwidth provided by the network, latency provided by the network, throughput provided by the network, and bit rate provided by the network (See ¶¶ [0119]-[0120], Teaches that a recommended bit rate at which one or more remaining portions of the video content are to be provided to the mobile device via the network are determined based on a number of bytes to be downloaded for the remaining portion(s) of the video content and a video duration time of the remaining portion(s) of the video content. For example, as shown in FIG. 13, bitrate determination logic 1310 determines the recommended bit rate. The recommended bit rate may be determined in accordance with Equations 2-8, as described above. At step 1206, the recommended bit rate is provided, via the network, to an application server coupled between the mobile device and the content provider).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Uppili et al. into the combination of Lau et al. and Uppili et al. to improve the quality of experience for a user when consuming media content.
One of ordinary skill in the art would have been motivated because it allows one to improve the quality of experience for a user when consuming media content (See Uppili et al. ¶ [0004]).
However, it does not expressly teach b) a specific Guaranteed Bit Rate (GBR) in a 4G and 5G network; c) a specific Quality of Service for the 5G network (5QI) and in 4G network (QCI) to assure a predetermined latency for the requirement of the one or more software applications; and d) a specific delay-critical bearer a in 5G network and dedicated bearer in a 4G network.
KHIRALLAH et al., from analogous art, teaches b) a specific Guaranteed Bit Rate (GBR) in a 4G and 5G network; c) a specific Quality of Service for the 5G network (5QI) and in 4G network (QCI) to assure a predetermined latency for the requirement of the one or more software applications; and d) a specific delay-critical bearer a in 5G network and dedicated bearer in a 4G network (See ¶¶ [0135], [0010], Teaches that the base station 5 off-loads, at S1208, one or more QoE degraded QoS flows by re-mapping the affected QoS flow(s) to another existing DRB (e.g. one having more stringent QoS requirements). In FIG. 12(B) the base station 5 odd-loads, at S1210, one or more QoE degraded QoS flows by establishing one or more new DRBs and re-mapping the affected QoS flow(s) to the new DRB(s). Each QoS flow (GBR and Non-GBR) is associated with a 5QI, an ARP and a number of other flow type dependent QoS parameters. Each GBR QoS flow, for example, is also associated with a Guaranteed Flow Bit Rate (GFBR) for both uplink (UL) and downlink (DL) which denotes the bit rate that may be expected to be provided by the GBR QoS flow. Each GBR QoS flow is also associated with a Maximum Flow Bit Rate (MFBR) for both UL and DL which limits the bit rate that may be expected to be provided by a GBR QoS flow (e.g. if the MFBR is exceeded, excess traffic may get discarded by a rate shaping function).).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of KHIRALLAH et al. into the combination of Lau et al. and Uppili et al. and KHIRALLAH et al. to maintain quality of service (QoS) information related to a communication session for a user equipment (UE and perform an action to optimize the maintained QoS information based on the received QoS information.
One of ordinary skill in the art would have been motivated because it allows one to maintain quality of service (QoS) information related to a communication session for a user equipment (UE and perform an action to optimize the maintained QoS information based on the received QoS information (See KHIRALLAH et al. ¶ [0029]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 20160112894 A1) and Uppili et al. (US 20180115594 A1) and KHIRALLAH et al. (US 20200280871 A1) and further in view of Zheng et al. (US 20130021941 A1).

As to claim 29, the combination of Lau et al. and Uppili et al. and KHIRALLAH et al. teaches the operating system architecture according to claim 28 above. Lau et al. further teaches wherein the computer readable instructions when executed by the processor further cause the processor to: cause a sensing module that is integrated into the firmware to: (b) sense the inputs from the one or more software applications running on the end user device, wherein the inputs comprise one or more of: i. a bit rate and/or bandwidth provided by the network to determine if the requirements of the end user device for one or more of a minimum bit rate and a guaranteed bit rate are being met (See ¶¶ [0049], [0039], [0160], Teaches that the QoE optimization system 110 may be configured to monitor and determine whether KPIs for the different data services are being satisfied or not satisfied in association with a particular service level or service goal (e.g., a threshold or model), which may affect the QoE.. Other KPIs for a UE may include application layer KPIs (such as average/minimum/maximum bit rate, traffic burstiness, amount of data bytes transferred), transport layer KPIs (such as transmission control protocol (TCP) retransmissions and TCP resets), radio layer KPIs (such as radio link control (RLC) retransmissions and RLC round trip time (RTT)), and physical layer KPIs (such as physical retransmissions, physical RTT, physical uplink (UL) interference, UE power, RACH time). The correlation and analysis of the traces files and the implementation of the remedial actions may be performed automatically via a preset network configuration when service levels or service goals are not being satisfied); 
ii. latency provided by the network to the end user device (See ¶ [0097], Teaches that example network communications analysis may relate to: packet delay, latency mapping, packet drop rate, congestion windows, packet loss, packet error rate, location of retransmission requests and a number of retransmission requests, etc.);
iii. video parameters of a video game application by interacting with a video game application on the end user device, when the processor is processing the video game (See ¶¶ [0049], [0097], Teaches that examples of KPIs for web browsing, as well as other applications executing on the client device 102, may include webpage loading time, Domain Name System (DNS) lookup time, Transmission Control Protocol (TCP) connect time, TCP round trip time (RTT), Hypertext Transfer Protocol (HTTP) response time, and so forth. Example network communications analysis may relate to: packet delay, latency mapping, packet drop rate, congestion windows, packet loss, packet error rate, location of retransmission requests and a number of retransmission requests, etc.);
v. video parameters comprising video start time, video end time, bandwidth required by the video, buffering durations and number of bufferings in a specific interval, video resolution, time when a video was paused, time when a video was resumed, and video genre by interacting with a software application that is playing the video on the end user device and when the processor is processing the video (See ¶ [0049], Teaches that Examples of KPIs for video streaming and video conferencing, as well as other applications executing on the client device 102, may include application start delays, catalog browsing, searching delay, video start delay, fast forward and rewind delay, a number of buffering events, duration per buffering event, rebuffering ratio, a video frame rate, and so forth. Other KPIs for a UE may include application layer KPIs (such as average/minimum/maximum bit rate, traffic burstiness, amount of data bytes transferred), transport layer KPIs (such as transmission control protocol (TCP) retransmissions and TCP resets), radio layer KPIs (such as radio link control (RLC) retransmissions and RLC round trip time (RTT)), and physical layer KPIs (such as physical retransmissions, physical RTT, physical uplink (UL) interference, UE power, RACH time). The KPIs provided above are presented as examples, and thus, the list is not exhaustive. Rather, service providers and/or network providers may contemplate a large number of different KPIs which aid in gauging the QoE associated with the data services provided).
However, it does not expressly iv. a bit error rate and/or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI); and vi. throughput provided by the network to the end user device.
Zheng et al., from analogous art, teaches iv. a bit error rate and/or a packet error rate, as a part of Quality of Service (QoS) Class identifier (QCI) (See ¶ [0085], Teaches that the present invention has been described with an example of using the PELR in QC1 as the QoS index; however, the present invention is not limited thereto. Based on the teaching provided herein, those skilled in the art may apply it to for example a packet delay budget in QCI, or further applied to other QoS index, such as error bit rate, error code rate, error symbol rate, packet error rate, packet error loss rate, and signal-to-interference plus noise ratio, etc); 
and vi. throughput provided by the network to the end user device (See ¶ [0045], Teaches that for the PELR, the user's traffic characteristic parameter may be an average throughput and radio resource utilization ratio of respective segments, etc. The higher the throughput of a segments of the link is, or the higher the radio resource utilization ratio is, it means that the greater PELR the link has; on the contrary, the lower the throughput of respective segments is or the less the radio resource utilization ratio is, it means a less PELR).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zheng et al. into the combination of Lau et al. and Uppili et al. and KHIRALLAH et al. to have a simple and effective standardized QoS mechanism to allow an access operator to enable service differentiation and to control the performance experienced by packet traffic for a certain service.
One of ordinary skill in the art would have been motivated because it allows one to have a simple and effective standardized QoS mechanism to allow an access operator to enable service differentiation and to control the performance experienced by packet traffic for a certain service (See Zheng et al. ¶ [0003]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2456                                                                                                                                                                                                        11/10/22


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456